  Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 1 of 82




                          UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION
JEFFREY AUSTIN, Joan Austin, Johnella         §
Bradford, Antrece Baggett, Ashley Britton-    §
Picott, Adrian Brown, Cassandra Brown,        §
Deliah Brown, Trina Campbell, Felicia         §
Rucker-Carter, Hyginus Chukwu, Shirley        §
Collins, Lisa Cooper, Ava Cosey, Marie        §
Cromwell, Terrence Crosby, Marcus             §
Curvey, Carolyn Davis, Karen Davis, Syble     §
Davis, Linda Denkins, Brigette Dennis,        §
Chameeta Denton, Antionette Dickson,          §
Charles Drayden, Rosemary Edwards,            §
Catina Eiland, Lorlie Ellis, Readri Epps,     §
Micalyn Flagg, Rosalyn Francis, Geraldine     §
Gibson, Brandy Griffin, Afrah Hassan,         §
Avis Horde, Kim Ingram, Dawnica               §
Jackson, Rodney Jackson, Troy Jefferson,      §
China Jenkins, Demeita Johnson, Michelle      §    CIVIL ACTION NO._______________
Johnson, Reginald Johnson, Andrea Jones,      §
Stephanie Jones, Beverly Joseph, Pandora      §           JURY DEMANDED
Jubilee, Betty Keller, Ellamees Kelly-Molo,   §
Terry Kidd, Elfreda King, Latina King,        §
Edna Kingsley, Donny Leveston, Conrad         §
Levy, Marlene London, Damita McClain,         §
Marcus McNeil, Lue Mims, Ricardo              §
Modeste, Kishma Moranice, Miesha              §
Mosley, Ameenah Muhammad, Mary                §
Page, Shirley Parish, Cynthia Patton,         §
Wilma Perkins, Beverly Perry, Gertrude        §
Perry-Ridley, Sheila Quinn, Ernest            §
Reynolds, Kisten Rhodes, Erica Rhone,         §
Carrie Robinson, Katherine Robison, Rose      §
Russell,    Victor     Seaborn,    Yolanda    §
Simmons-Moore, Sonya Sneed, Jonathan          §
Taylor, Shiarnice Taylor, Crystal Thomas,     §
Brenda Tillis-Allen, Godwin Unuigbokhai,      §
LaQuinta Vargas, Germaine Washington,         §
Frederica Watson, Alyssa Wallace, Donna       §
Williams, and Tina Young, individually        §
and on behalf of other similarly-situated     §
individuals,                                  §
                  Plaintiffs,                 §
v.                                            §


                                    Page 1 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 2 of 82




   HOUSTON COMMUNITY COLLEGE §
   SYSTEM                    §
             Defendant.      §

                  PLAINTIFFS’ ORIGINAL COMPLAINT,
    REQUEST FOR JURY TRIAL AND REQUEST FOR CLASS CERTIFICATION

TO THE HONORABLE DISTRICT COURT JUDGE AND JURY:

        This suit is brought by Black Plaintiffs, Jeffery Austin, Joan Austin, Johnella Bradford,
Antrece Baggett, Ashley Britton-Picott, Adrian Brown, Cassandra Brown, Deliah Brown, Trina
Campbell, Felicia Rucker-Carter, Hyginus Chukwu, Shirley Collins, Lisa Cooper, Ava Cosey,
Marie Cromwell, Terrence Crosby, Marcus Curvey, Carolyn Davis, Karen Davis, Syble Davis,
Linda Denkins, Brigette Dennis, Chameeta Denton, Antionette Dickson, Charles Drayden,
Rosemary Edwards, Catina Eiland, Lorlie Ellis, Readri Epps, Micalyn Flagg, Rosalyn Francis,
Geraldine Gibson, Brandy Griffin, Afrah Hassan, Avis Horde, Kim Ingram, Dawnica Jackson,
Rodney Jackson, Troy Jefferson, China Jenkins, Demeita Johnson, Michelle Johnson, Reginald
Johnson, Andrea Jones, Stephanie Jones, Beverly Joseph, Pandora Jubilee, Betty Keller, Ellamees
Kelly-Molo, Terry Kidd, Elfreda King, Latina King, Edna Kingsley, Donny Leveston, Conrad
Levy, Marlene London, Damita McClain, Marcus McNeil, Lue Mims, Ricardo Modeste, Kishma
Moranice, Miesha Mosley, Ameenah Muhammad, Mary Page, Shirley Parish, Cynthia Patton,
Wilma Perkins, Beverly Perry, Gertrude Perry-Ridley, Sheila Quinn, Ernest Reynolds, Kisten
Rhodes, Erica Rhone, Carrie Robinson, Katherine Robison, Rose Russell, Victor Seaborn,
Yolanda Simmons-Moore, Sonya Sneed, Jonathan Taylor, Shiarnice Taylor, Crystal Thomas,
Brenda Tillis-Allen, Godwin Unuigbokhai, LaQuinta Vargas, Germaine Washington, Frederica
Watson, Alyssa Wallace, Donna Williams, and Tina Young, individually and on behalf of other
similarly-situated Non-Hispanic Black individuals who applied for employment, worked at, and/or
are working at Houston Community College after May 2016(hereinafter identified to as either
“Plaintiffs” or “Putative Class Members”), complaining about Defendant Houston Community
College (hereinafter identified to as either “HCC” or “College”) for the following reasons:

                                               I.
                                        INTRODUCTION


       1.     When Cesar Maldonado was approved as the new Chancellor of HCC in 2014, he

came armed with a racially discriminatory agenda. Using his position as chancellor, Maldonado

adopted a “transformation” plan for the College which disproportionately impacted          Black

employees and Black employment candidates from advancement and/or hire at HCC.                To

implement his plan, Maldonado enlisted the help and cooperation of other lower level employees



                                          Page 2 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 3 of 82




such as Tom Anderson and Janet May—two people who held key positions over HCC’s talent

and human resources departments.

       2.      Plaintiffs are but a few of the Black employees and applicants who became victims

of Maldonado’s racially-motivated scheme.         They were all targeted, mistreated, demoted,

suspended, improperly investigated, falsely accused, not hired, and/or asked to admit to objectively

false accusations manufactured against them, and when they objected or refused to be complicit in

their own improper punishment, they were either improperly disciplined, written-up, not hired or

promoted, and/or removed from the workplace—all because of their race.

       3.      This suit arises out of the deliberate acts of racial discrimination by Maldonado and

his staff, undertaken in their decision-making and policy-making positions, on behalf of HCC. The

complained-of practices and policies of the College treated non-Hispanic Black employees like

Plaintiffs differently from Hispanic and White employees. The claims in this suit include damages

resulting from retaliatory actions taken against Plaintiffs because of their race and/or for their

participation in this lawsuit. Maldonado and his cooperating staff members, like May and

Anderson, collectively acted in concert with one another under color of law to cause the harm and

damages alleged in this suit. The conduct and policies of HCC violated Plaintiffs' rights protected

in 42 U.S.C. § 1981 and enforceable under §1983 against HCC. Because HCC’s discriminatory

conduct is pervasive, systemic, widespread, and continuing against the Plaintiffs to this date, a

request for class certification is included on behalf of all Black former and present College

employees and applicants who after May 2016 applied for, worked and/or are presently working

at HCC and were victims of Defendant’s pervasive discriminatory scheme.              Plaintiffs also

individually complain about retaliatory and discriminatory actions taken against them at and by

Defendant because of their race—i.e., Black.



                                           Page 3 of 82
  Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 4 of 82




                                           II.
                                        PARTIES

   Following are the named Parties in this suit:

A. Plaintiffs

   4.     Plaintiff Jeffery Austin is a resident of Houston, Harris County, Texas.

   5.     Plaintiff Joan Austin is a resident of Houston, Harris County, Texas.

   6.     Plaintiff Antrece Baggett is a resident of Pearland, Brazoria County, Texas.

   7.     Plaintiff Johnella Bradford is a resident of Houston, Harris County, Texas.

   8.     Plaintiff Ashley Britton-Picott is a resident of Houston, Harris County, Texas.

   9.     Plaintif Adrian Brown is a resident of Houston, Harris County, Texas.

   10.    Plaintiff Cassandra Brown is a resident of Houston, Harris County, Texas.

   11.    Plaintiff Deliah Brown is a resident of Houston, Harris County, Texas.

   12.    Plaintiff Trina Campbell is a resident of Houston, Harris County, , Texas.

   13.    Plaintiff Felicia Rucker-Carter is a resident of Fresno, Fort Bend County, Texas.

   14.    Plaintiff Hyginus Chukwu is a resident of Houston, Harris County, , Texas.

   15.    Plaintiff Shirley Collins is a resident of Houston, Harris County, , Texas.

   16.    Plaintiff Lisa Cooper is a resident of Channelview, Harris County, Texas.

   17.    Plaintiff Ava Cosey is a resident of Houston, Harris County, , Texas.

   18.    Plaintiff Marie Cromwell is a resident of Spring, Harris County, Texas.

   19.    Plaintiff Terrence Crosby is a resident of Houston, Harris County, , Texas.

   20.    Plaintiff Marcus Curvey is a resident of Houston, Harris County, , Texas.

   21.    Plaintiff Carolyn Davis is a resident of Richmond, Fort Bend County, Texas.

   22.    Plaintiff Karen Davis is a resident of Fresno, Fort Bend County, Texas.

   23.    Plaintiff Syble Davis is a resident of Houston, Harris County, , Texas.


                                      Page 4 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 5 of 82




       24.    Plaintiff Linda Denkins is a resident of Houston, Harris County, , Texas.

       25.    Plaintiff Brigette Dennis is a resident of Houston, Harris County, , Texas.

       26.    Plaintiff Chameeta Denton at the time of the events complained of in this case was

a resident of Harris County, Texas.

       27.    Plaintiff Antionette Dickson is a resident of Houston, Harris County, , Texas.

       28.    Plaintiff Charles Drayden is a resident of Houston, Harris County, , Texas.

       29.    Plaintiff Rosemary Edwards is a resident of Sugar Land, Fort Bend County, Texas.

       30.    Plaintiff Catina Eiland is a resident of Spring, Harris County, Texas.

       31.    Plaintiff Lorlie Ellis is a resident of Leander, Williamson County, Texas.

       32.    Plaintiff Readri Epps is a resident of Richmond, Fort Bend County, Texas.

       33.    Plaintiff Micalyn Flagg is a resident of Fresno, Fort Bend County, Texas.

       34.    Plaintiff Rosalyn Francis is a resident of Missouri City, Fort Bend County, Texas.

       35.    Plaintiff Geraldine Gibson is a resident of Houston, Harris County, , Texas.

       36.    Plaintiff Brandy Griffin is a resident of Houston, Harris County, , Texas.

       37.    Plaintiff Afrah Hassan is a resident of Houston, Harris County, , Texas.

       38.    Plaintiff Avis Horde is a resident of Houston, Harris County, , Texas.

       39.    Plaintiff Kim Ingram is a resident of Humble, Harris County, Texas.

       40.    Plaintiff Dawnica Jackson is a resident of Humble, Harris County, Texas.

       41.    Plaintiff Rodney Jackson is a resident of Houston, Harris County, , Texas.

       42.    Plaintiff Troy Jefferson is a resident of Houston, Harris County, , Texas.

       43.    Plaintiff China Jenkins is a resident of Humble, Harris County, Texas.

       44.    Plaintiff Demeita Johnson is a resident of Houston, Harris County, Texas.

       45.    Plaintiff Michelle Johnson Is a resident of spring Harris County Texas.



                                          Page 5 of 82
Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 6 of 82




 46.   Plaintiff Reginald Johnson is a resident of spring Harris County Texas.

 47.   Plaintiff Andrea Jones Is a resident of humble Harris County Texas.

 48.   Plaintiff Stephanie Jones is a resident of Pearland Brazoria County Texas.

 49.   Plaintiff Beverly Joseph is a resident of Houston, Harris County, Texas.

 50.   Plaintiff Pandora Jubilee Is a resident of Houston, Harris County, Texas.

 51.   Plaintiff Betty Keller is a resident of Houston, Harris County, , Texas.

 52.   Plaintiff Ellamees Kelly-Molo is a resident of Houston, Harris County, , Texas.

 53.   Plaintiff Terry Kidd is a resident of Houston, Harris County, , Texas.

 54.   Plaintiff Elfreda King is a resident of Rosharon, Brazoria County, Texas.

 55.   Plaintiff Latina King is a resident of Spring, Montgomery County, Texas.

 56.   Plaintiff Edna Kingsley is a resident of Houston, Harris County, , Texas.

 57.   Plaintiff Donny Leveston is a resident of Houston, Harris County, , Texas.

 58.   Plaintiff Conrad Levy is a resident of New Caney, Montgomery County, Texas.

 59.   Plaintiff Marlene London is a resident of Houston, Harris County, Texas.

 60.   Plaintiff Damita McClain is a resident of Houston, Harris County, , Texas.

 61.   Plaintiff Marcus McNeil is a resident of Houston, Harris County, , Texas.

 62.   Plaintiff Lue Mims is a resident of Houston, Harris County, , Texas.

 63.   Plaintiff Ricardo Modeste is a resident of Houston, Harris County, , Texas.

 64.   Plaintiff Kishma Moranice is a resident of Katy, Harris County, Texas.

 65.   Plaintiff Miesha Mosley is a resident of Humble, Harris County, Texas.

 66.   Plaintiff Ameenah Muhammad is a resident of Stafford, Fort Bend County, Texas.

 67.   Plaintiff Mary Page is a resident of Houston, Harris County, , Texas.

 68.   Plaintiff Shirley Parish is a resident of Missouri City, Fort Bend County, Texas.



                                   Page 6 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 7 of 82




         69.   Plaintiff Cynthia Patton is a resident of Missouri City, Fort Bend County, Texas.

         70.   Plaintiff Wilma Perkins is a resident of Houston, Harris County, , Texas.

         71.   Plaintiff Beverly Perry was a resident of Houston, Harris County, , Texas.

         72.   Plaintiff Gertrude Perry-Ridley is a resident of Stafford, Fort Bend County, Texas.

         73.   Plaintiff Sheila Quinn is a resident of Crosby, Harris County, Texas.

         74.   Plaintiff Ernest Reynolds is a resident of Houston, Harris County, , Texas.

         75.   Plaintiff Kisten Rhodes is a resident of Houston, Harris County, , Texas.

         76.   Plaintiff Erica Rhone is a resident of Houston, Harris County, , Texas.

         77.   Plaintiff Carrie Robinson is a resident of Houston, Harris County, , Texas.

         78.   Plaintiff Katherine Robison is a resident of Houston, Harris County, , Texas.

         79.   Plaintiff Rose Russell is a resident of Houston, Harris County, , Texas.

         80.   Plaintiff Victor Seaborn is a resident of Cypress, Harris County, Texas.

         81.   Plaintiff Yolanda Simmons-Moore is a resident of Houston, Harris County, , Texas.

         82.   Plaintiff Sonya Sneed is a resident of Rosharon, Brazoria County, Texas.

         83.   Plaintiff Jonathan Taylor is a resident of Fresno, Fort Bend County, Texas.

         84.   Plaintiff Shiarnice Taylor is a resident of Houston, Harris County, , Texas.

         85.   Plaintiff Crystal Thomas is a resident of Houston, Harris County, , Texas.

         86.   Plaintiff Brenda Tillis-Allen is a resident of Missouri City, Fort Bend County,

Texas.

         87.   Plaintiff Godwin Unuigbokhai is a resident of Katy, Harris County, Texas.

         88.   Plaintiff LaQuinta Vargas is a resident of Houston, Harris County, , Texas.

         89.   Plaintiff Alyssa Wallace is a resident of Freno, Fort Bend County, Texas.

         90.   Plaintiff Germaine Washington is a resident of Houston, Harris County, , Texas.



                                           Page 7 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 8 of 82




       91.     Plaintiff Frederica Watson is a resident of Houston, Harris County, , Texas.

       92.     Plaintiff Donna Williams is a resident of Pearland, Brazoria County, Texas.

       93.     Plaintiff Tina Young is a resident of Richmond, Fort Bend County, Texas.

       94.     All similarly situated Plaintiffs (hereinafter identified as either “Class Members” or

“Putative Plaintiff Class”) are all Non-Hispanic Black individuals who applied for employment,

worked at, and/or are working at Houston Community College after May 2016.

   B. Defendant

       95.     Defendant Houston Community College (“the College”) is a public institution

situated in Harris County, Texas and may be served with process by serving its registered agent,

Karen L. Schmidt, located at 3100 Main, Suite 12B12 (MC 1148), Houston, TX 77002.

                                                III.
                      JURISDICTION, VENUE, AND WAIVER OF IMMUNITY


       96.     This Court has federal-question jurisdiction over the alleged violations of federal-

anti-discrimination laws, including but not limited to 42 U.S.C. § 1981 which is enforceable in this

action under 42 U.S.C. §§ 1983, and pursuant to 28 U.S.C. § 1331. Moreover, federal jurisdiction

is appropriate over Plaintiffs’ class allegations pursuant to the Class Action Fairness Act. See 28

U.S.C. § 1332(d).

       97.     The conduct complained of in this suit concerns a generalized policy, custom and

practice of conscious and deliberate racial discrimination, retaliation, harassment, and disparate

treatment of non-Hispanic Blacks at HCC in violation of 42 U.S.C. §§ 1981 and 1983, which

provides a cause of action and waiver of HCC’s alleged immunity. The complained-of conduct

was deliberate, willful, intentional, and clearly unlawful at the time of its occurrence. The

referenced federal law provides for a private cause of action and waives the College's immunity



                                           Page 8 of 82
       Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 9 of 82




and permits Plaintiffs to press their private claims in this suit against HCC. Because the College

accepts federal grant funding,1 the the College thereby expressly agreed to waive its sovereign

immunity to the type of racial discrimination and retaliation claims Plaintiffs assert in this case.

See Gruver v. La. Bd. of Supervisors for the La. State Univ. Agric. & Mech. Coll., 959 F.3d 178

(5th Cir. 2020) (governmental entity which accepts federal funds held to have expressly waived

sovereign immunity as to discrimination claims).

         98.      Venue is proper in the Southern District of Texas because the events complained

about in this case substantially occurred in Harris County, Texas, and within the Houston Division.

Additionally, the Defendant has its principal place of business in this District. At least one or more

of the Plaintiffs have satisfied all conditions precedent, either individually and/or representatively

on behalf of the Putative Plaintiff Class, to bring the claims asserted in this suit, including

exhaustion of pre-trial administrative opportunities to resolve this dispute, if any such acts were

required.

                                                     IV.
                                                 BACKGROUND

         99.      Plaintiffs are victims of a well-developed, systematic, entrenched, and wildly

successful campaign of deliberate race and sex discrimination against non-Hispanic Black

employees in various employee and leadership positions at HCC. This “campaign,” led by

Maldonado and implemented and enforced by a number of unsued supervisors at the College, is

and was carried out with great efficiency and has resulted in the dismissal, demotion, displacement,

and/or termination of Black employees at alarming and disproportionate rates. Maldonado and his

henchmen target Black executives and employees to be removed or demoted, then subordinates


1
  See Exhibit 1: Relevant pages from the HCC’s 2019 Fund Report documenting its receipt and acceptance of
federal funding at the College. Such receipt of federal funds continued throughout the entirety of the period covered
by this suit.

                                                   Page 9 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 10 of 82




manufacture false claims against the Black employees which then are purportedly “investigated”—

which investigations manufacture objectively false claims against the Black employees—-

resulting in their ultimate dismissal, termination or being victims of other adverse employment

action. College subordinates like Thomas Anderson, Janet May, and Maya Durnovo, have

participated in and/or have authorized false reports or charges against many of the Plaintiffs named

in this suit, and approved these false reports even when the alleged wrongdoing was probably false.

Janet May and others under her then carry out the displacement of the Black employees by either

placing them on “leave of absence,” “transforming” the employee out of their job, or the

employee’s position is “transformed” to a different title or eliminated all together, then the

“vacancies” or “new positions” are filled by less qualified Hispanic or White candidates. Also, the

slightest perceived rule infraction by a Black employee is exaggerated and elevated to a serious

offense worthy of severe disciplinary action, “final write-ups,” or termination; while similar and

even more grievous infractions by Hispanic and White employees are ignored, treated as trivial,

and/or are overlooked entirely. HCC has essentially put in place an effective “Displacement Plan”

for Black employees which is pretextual to get around the appearance of racial discrimination

when in fact it is utilized to discriminate against Black employees. Following are some of the

more common components of the various discriminatory schemes used at HCC to rid itself of

talented Black employees:

           a. a Black employee is targeted for firing, disciplinary action, demotion, or removal;

           b. allegations are manufactured with false, exaggerated, excessive, or completely
              untrue narratives about the Black employee which purports to claim the Black
              employee violated some HCC rule or policy;

           c. an “investigation” is launched into the inflated or false charge;

           d. the charade of an “investigation” is merely a pretext to place the Black employee
              under suspicion, placed on administrative leave, reassigned, or have their position


                                          Page 10 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 11 of 82




                  eliminated all together;2

              e. the Black employee is then confronted with the trumped-up charges and result-
                 oriented investigation and the findings in the “investigation” are then used to “pad”
                 the employee’s personnel file for justification of further adverse employment
                 actions against the Black employee; and

              f. if the Black employee refuses to confess to the false and/or exaggerated charge(s),
                 or otherwise tries to expose the injustice of the charge (for example, by filing an
                 EEOC complaint, filing or participating in litigation against the College, or
                 whistleblowing), they suffer multiple indignities such as being placed on forced
                 administrative leave, deprived of promotions, placed under the supervision of
                 unqualified employees whom the Black employees actually first trained, and/or
                 being left out of meetings and ultimately terminated from their employment.

         100.     HCC’s Displacement Plan for Blacks has been so flagrantly used it has resulted in

the displacement of 90% of the Black top level executives/professionals who were at HCC when

Maldonado came on as chancellor. Compared to the number of veteran Black employees who have

been “transformed” or terminated out of their positions since Maldonado arrived, only 10% of

comparably-positioned White professionals have been displaced. Additionally, there has been a

50% increase in Hispanic hires and promotions to top level positions since Maldonado’s arrival—

many of which Hispanic hires and promotions were made to less qualified and less-experienced

candidates.

         101.     White and Hispanic employees are not systematically displaced like Black HCC

employees. Indeed, their transgressions are routinely ignored and go unpunished while Black

employees accused of lesser or the same transgressions are disciplined more harshly, sent home,

placed on leave of absence, placed under “investigation,” and variously demeaned in the

workplace.

         102.     In less than six years at the helm of HCC, Maldonado’s racist regime has succeeded


2
  Plaintiffs have evidence of HCC top-level officials requiring neutral or no-violation investigative findings against a
Black employee being ordered to be changed to more negative findings even when facts do not support such
findings.

                                                   Page 11 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 12 of 82




in firing and/or removing all but a few top-level Black employees from their positions. Many of

the fired and removed Black employees have held their positions for decades while compiling

exemplary work histories at the College before Maldonado’s arrival.

    A. Maldonado s Documented Hispanic Preference” Agenda

         103.     The massive displacement of senior level Blacks at HCC is not accidental. Nor is

the displacement of Blacks merely de facto discrimination (although it certainly is that)—it is

much more premeditated and intentional as documented in an email string Plaintiffs have

obtained.3

         104.     Maldonado became chancellor in May 2014. He is Hispanic. He immediately set

the College on a dramatic new racist course. Within a month of being confirmed as the new

chancellor, Dr. Ricardo Solis, a Hispanic Director at HCC, explained in writing that Maldonado

would adopt policies and take actions to provide preferential treatment for Hispanics. In an April

21-24, 2014 email string, Solis wrote to Maldonado congratulating him on his appointment. Solis

offered to provide the new chancellor with “the pulse of [the College] system” and invited him to

have dinner soon. Within days of that email, Solis wrote another Hispanic colleague at HCC the

following prescient email reflecting Maldonado’s racist agenda: “Now WE [Hispanics] will finally

get preferential treatment.”4 Another recipient on the email string will testify in this case that he

personally saw and participated in HCC interviews where more qualified Black employees were

repeatedly not even considered while less qualified Hispanic candidates were put into positions



3
 An authorized recipient of the email string supplied the emails to Plaintiffs.
4
 See Exhibit 2. One of the recipients of these emails will testify that he personally observed intentional discriminatory
decisions being made to hire multiple less-qualified White and Hispanic applicants over more qualified Black
candidates. There is also evidence that new HCC positions were promised to Hispanic or White hires before Black
employees were ever notified that the positions were being posted or available for the Black employees to apply.
Another scheme was to “eliminate” a position held by a Black employee, only to recast the same or similar job duties
under a different title, then give the “new position” to a Hispanic or White candidate.

                                                   Page 12 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 13 of 82




they were not qualified to occupy. The Solis email string would soon prove true “preferential

treatment” of Hispanics was going to be Maldonado’s racist agenda. Such a race-based policy is

per se racist.

        105.     Solis’s emails could be dismissed as the wishful thinking of Maldonado’s personal

friend except that, as Solis was an HCC director at the time, his emails indicate the extent and

forethought dedicated to the general policy that led to HCC’s Displacement Plan, as well as his

confidence in Maldonado’s preferential program for Hispanics. Moreover, Solis’s prediction has

proven to be factually true. While Black employees in leadership and other roles have been

uniformly reduced, less-trained and less-experienced Hispanics and Whites have flooded in to

replace them. The events since Maldonado’s arrival only make sense when understood in the

context of HCC’s scheme of racial discrimination and retaliation against Black employees.

    B. HCC s Racial Displacement Plan” to Discriminate Against Black Employees

        106.     HCC’s board of trustees, in practice, has delegated their power and authority to

Maldonado, who in turn has admittedly assigned, delegated to, and acted in concert with his

subordinates the right and authority to hire, investigate, discipline, and terminate the Black

employees.5 Accordingly, Maldonado and the unsued defendants, Anderson and May, are and

were the final decision-makers in many instances with respect to the employment policies and

practices challenged in this suit.

        107.     The common practices utilized by these executives yield one of three common



5
  In another racial discrimination lawsuit filed by a former Black HCC executive, Maldonado confirmed under oath
that he simply relies on and accepts the recommendations of his underlings like Janet May and Thomas Anderson in
terminating, disciplining, and/or demoting employees. See Maldonado’s sworn deposition testimony in Cause No.
2015-77438, Dr. Sabrina Lewis v. Houston Community College, taken in the 269th District Court, Harris County,
TX. While this testimony is not entirely true—because Maldonado himself instigated the directive by action and
policy that Black executives are expendable—it is true that his directive is implemented with dispatch by May and
Anderson to rid the College of experienced Black employees.

                                                Page 13 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 14 of 82




outcomes: (1) Black employees relent to the false charges to keep their jobs, which action is then

used to include a demerit in the employee’s file justifying a demotion or is used as ammunition for

additional adverse employment actions against the employee in the future; (2) the investigations,

administrative leave, and harassment continues until the Black employee has no choice but to leave

or resign their position; and/or (3) if the Black employees resist the incredible pressure placed of

them, they are terminated, disciplined, put on forced leave, or demoted.

       108.    As part of this common discriminatory practice, Anderson and May have generally

signed off on the alleged “investigations” of Black employees and, finally, “approved” the

investigations even when they are knowingly false and/or objectively exaggerated. Indeed,

Anderson and May have routinely and customarily signed off on and implemented harsher

punishments for Black employees than White and Hispanic employees accused of the same or

more egregious policy transgressions, and Maldonado ratifies their decisions.

       109.    Placing an employee on forced “leave of absence” is HCC’s way of placing the

employee under a cloud of suspicion suggesting they have engaged in a major act of wrongdoing.

Since Maldonado’s arrival, nearly 95% of the time when a Black person is given a forced “leave

of absence” they have been ultimately terminated or demoted.

       110.    Even more distressing is the fact that unsued executives Thomas Anderson and

Janet May have changed and/or added undated policy changes in employee manuals which can

later be used as a basis to dismiss or punish Black employees. This practice has actually been

witnessed by a Plaintiff named in this suit. Such undated policy changes would make it difficult

or impossible for employees to know what and when such changes became enforceable or were

approved. Such a practice is contrary to accepted and approved College Human Resources

practices.



                                          Page 14 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 15 of 82




       111.    By April 13, 2015, Maldonado had implemented what he termed a “transformation”

plan, which in effect was his way of displacing Blacks and hiring more less qualified Hispanic and

White employees.     HCC’s publications pretend that its displacement of Blacks is merely

undertaken as part of “transforming” the College to a better educational center. And, in a literal

sense, they are in fact “transforming” the College—its upper tier supervisors and personnel are

becoming whiter and more Hispanic at the unfair and discriminatory expense of Black employees.

When Black executives are removed, their vacancies are disproportionately filled with less

qualified Hispanic and White employees.

       112.    Plaintiffs have evidence that the term “transformation” was a clever afterthought to

mask the true intent of the plan—i.e., to get rid of more Black employees. Plaintiffs’ counsel has

located a witness who will testify that Maldonado and HCC eschewed the phrase “reduction in

force” (“RIF”) because such an approach to displace employees would be expected to proceed on

a “last in-first out” basis or “point-score-calculation” method which would easily compare

employees based on tenure and merit. Such neutral systems would not easily accommodate the

goal of racial replacement of seasoned Black executives at the College. Instead, Maldonado

decided on a “transformation” scheme which more easily accommodated his goal of displacing

Black employees in favor of hiring more Whites and Hispanics.

       113.    Proof of the success of the College's Displacement Plan in ridding itself of

experienced Black employees is readily discoverable. Following are but a few actual instances of

how the discrimination plot has disparately impacted experienced Black employees at the College

since Maldonado’s arrival:

           a. 45+ year employed top-level Black female, with decades of exemplary work at the
              College, passed over for a promotion for which she was the most qualified
              candidate and the position given to a less qualified 30-year-old Hispanic female.



                                          Page 15 of 82
Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 16 of 82




    b. 20+ year employed Black female, with prior exemplary work history, targeted for
       removal by the Administration and forced out of her position when her duties were
       “transformed” and given to a non-Black employee.

    c. 25+ year employed Black female demoted, and ultimately forced out of her position
       without cause, when her job functions were “transformed” to non-Black employees.

    d. 20+ year employed Black female working in a supervisory position, with
       exemplary prior work history, assaulted by a white female employee in the
       workplace, then targeted for removal by the Administration. The white female who
       was the wrongdoer was allowed to remain employed—the innocent Black female
       supervisor who did not assault the white employee was fired.

    e. 20+ year employed Black female targeted for removal by the Administration and
       forced out based on a manufactured false claim.

    f. 22+ year employed Black female, with prior exemplary work history, targeted for
       removal by the Administration and forced out of her position under the College
       “transformation” plan.

    g. 41+ year employed Black female passed over for promotion to an Executive
       Director position for which she was the best and most qualified. A white male was
       given the position.

    h. Black female with 7 years’ experience working at the College targeted for removal
       by the Administration and forced out after observing unethical purchasing practices
       by her Hispanic Purchasing Department Director without any corrective action
       being taken by the Administration against the Hispanic employee. Only the Black
       female who complained was displaced.

    i. 42+ year employed Black female at the College, and creator of the most successful
       online enrollment program at the College, targeted for removal by the
       Administration and was removed from her presidency at the NW College’s North
       West campus and replaced by a non-Black hire.

    j. 38+ year employed Black female at the College targeted for removal by the
       Administration and forced out and replaced by a non-Black employee.

    k. Black female with 8 years of employment at the College targeted for removal by
       the Administration and forced out and replaced by a non-Black hire.

    l. 20+ year employed Black female at the College targeted for removal by the
       Administration and demoted to a low-level position related to “transformation.”

    m. 23+ year employed Black female at the College targeted for removal by the
       Administration and fired for reporting a terroristic threat by a white female co-


                                  Page 16 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 17 of 82




                  worker in the workplace. The report was made to the College’s police department
                  consistent with policy. The Black female was fired for reporting the white female’s
                  threats to the College's police department while the white female was allowed to
                  remain employed.

              n. 25+ year employed Black female at the College filed a sexual harassment claim
                 with the College against her white supervisor. She was “investigated” and made to
                 remain under the management and supervision of the white male offender. No
                 known corrective or disciplinary action has been undertaken against the white
                 supervisor.

              o. 11+ year employed Black male properly corrected a white female vendor who was
                 being disrespectful to subordinates in his department. The white female lodged a
                 false claim of sexual harassment against the Black male. The Administration’s
                 investigator told the Black male that he found the white female’s word more
                 credible even though there were multiple witnesses corroborating the Black male’s
                 side of the story and no credible corroborating witnesses for the white female’s
                 story.

              p. a Black female, after 4+ years of superlative work at the College, was targeted for
                 removal by the Administration and removed from campus, placed on mandatory
                 leave of absence, demanded to admit to a false claim that she created a hostile work
                 environment if she wanted to keep her job—a demand she rejected, retaliated
                 against for reporting the College’s misuse and suspected theft of federal grant
                 dollars, and ultimately replaced by a woefully unqualified Hispanic male.6

           114.   In isolation, or in any particular case, the discriminatory program behind HCC’s

Displacement Plan/“Transformation” program might be difficult to decipher. However, when

viewed over years of implementation, the commonality and “success” of the discriminatory

scheme against Blacks comes into clear view. There are both objective and subjective data proving

the College’s disparate and discriminatory treatment of Black employees since Maldonado’s

arrival.

    C. Individual Plaintiff Allegations of Black Plaintiffs

           115.   Jeffery Austin - Race Discrimination: Pay Disparity/Promotion/Advancement


6
 The Hispanic male who replaced the experienced Black female had zero experience or training in grant compliance
even though the College's job description for the position required multiple years of actual experience in grant
management and grant compliance. Brown was qualified for the position—the Hispanic male was clearly not. See
Exhibit 3.

                                                Page 17 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 18 of 82




Denied – “Transformation” forced Mr. Austin from his Procurement Supervisor position to

Procurement Liaison. HCC denied him raises and promotions to Campus Manager II for which he

was qualified. Though he had worked as a Campus Manager II from 2006 -2009, Sandra Roman,

a less qualified Hispanic female who was previously Secretary II employees with no Campus

Management experience, was hired and put into the position.

       116.   Joan Austin - Race discrimination – Ms. Joan Austin was an HCC employee for 31

years. She was constructively discharged when she was forced to retire under duress due to

discriminatory and insulting language used against her by her Hispanic manager, Indra Palaez. Ms.

Palaez would remove herself and other Spanish-speaking staff members to a separate room to

conduct HCC business in “Spanish-only sessions” and exclude Ms. Austin. Ms. Palaez also

breached Ms. Austin's privacy rights by sharing private medical information with other Hispanic

employees about Ms. Austin. Such behavior was not only discriminatory, it violated Austin’s

HIPAA rights. After Ms. Austin was forced out, a young, Hispanic female replaced her.

       117.   Antrece Baggett - Race discrimination: Pay Disparity/Promotion/Advancement

Denied/Demotion/Income Reduction - Antrece Baggett was a division chair at HCC Southeast

College from 2013-2015. In 2015, HCC “transformed” and/or eliminated the college division chair

position. After which, Ms. Baggett applied for both History Department Chair and History

Associate Chair, two positions she was qualified to hold. A white male was chosen as the chair

and Ms. Baggett and another white male were offered the History Associate Chair positions. On

September 4, 2020, Norma Perez, a Hispanic female, “transformed or dissolved” another

directorship that Ms. Baggett had held since 2008 and “transformed” Africana African American

and Women and Gender Studies Certificate Programs (a program Ms. Baggett helped create) to

another department. Norma Perez also reduced Ms. Baggett's release times, thus reducing her pay



                                         Page 18 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 19 of 82




for the numerous departmental duties she was performing at HCC.

       118.    Johnella      Bradford       -     Race      Discrimination:       Demotion/Income

Reduction/Promotion/Advancement Denied – Dr. Bradford has been an HCC employee for 43.5

years. Dr. Bradford’s position was “transformed” and transferred to a part-time Hispanic Outreach

Coordinator. In 2017, at Dr. Maldonado's direction, HCC “transformed” or dissolved Dr.

Bradford's position as Director and assigned her to a temporary full-time Faculty position at 50%

of her salary which was less than other similarly-situated employees. In 2018, HCC required Dr.

Bradford to reapply or lose her job. HCC did not consider Dr. Bradford for any of the management

openings for which she repeatedly applied and for which she was qualified.

       119.    Ashley Britton-Picott - Race Discrimination/Hostile Environment/Retaliation: In

2018, Kathy Engle (Ms. Britton-Picot's manager) said HCC was hiring too many Black people.

Ms. Britton-Picott filed an internal complaint against Ms. Engle for racial discrimination and for

hostile work environment. Even though an investigation determined that Ms. Engle had made the

statement that “HCC was hiring too many Black people,” HCC took no action on the complaint.

Subsequent to the complaint being filed, Ms. Engle retaliated against Ms. Britton-Picott and gave

her a false/negative PEP review. Ms. Britton-Picott applied for other positions within the college

and thought she had a good chance of moving to another department. However, after following up

on numerous promising job openings and receiving no positive response, she was advised that she

should just stop trying to get another position in the College. Ms. Britton-Picott was constructively

discharged from HCC when she was forced to resign due to undue stress, retaliation, and a hostile

work environment.

       120.    Adrian Brown - Race Discrimination: Denied promotions/advancements – Mr.

Brown served as an adjunct faculty member for more than a decade. During that period, he applied



                                           Page 19 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 20 of 82




for many full-time positions at HCC. Many of the jobs he applied for were awarded to White or

Hispanic candidates despite Mr. Brown’s excellent work history at the College as a part-time

instructor. He was forced to resign after not receiving any full-time job offers as he was no longer

able to support himself financially on his part-time salary. Mr. Brown was qualified to be hired

in most, if not all, of the position for which he had applied.

       121.        Cassandra Brown - Race Discrimination: Denied promotions/advancement/Denied

equal work provisions and opportunity/Retaliation – Ms. Brown is a 12-year employee at HCC.

She has applied for at least 14 positions within HCC for which she has been qualified. She applied

for the position of Recruiter in 2019, and HCC hired a less qualified Hispanic male. At the

beginning of the COVID pandemic, Managers JoEllen Soucier and Boni Jacobs denied her the

required hardware to perform her work from home. Ms. Brown filed an internal complaint. As a

result, Soucier and Jacobs retaliated against her and denied promotions and advancement. White

and Hispanic employees were supplied needed hardware to perform their work from home.

       122.    Delilah Brown - Race Discrimination: Denied promotion/advancement/Pay

disparity - Deliah Brown has been employed with HCC for one and a half decades. She has

repeatedly applied for numerous full-time positions. Between 2014 and 2020, Ms. Brown applied

for more than 50 HCC openings. Despite being a veteran and having a master’s degree in History

and Sociology, HCC has not offered her a full-time job. She is more than qualified for positions

she applied for.

       123.    Trina Campbell - Race Discrimination: Denied promotion/advancement/Pay

disparity – Trina Campbell is an 11-year employee at HCC. In 2018, Ms. Campbell's manager,

David Diehl, requested a job analysis for Ms. Campbell to receive a pay increase based on her

work as Office Manager. Norma Perez, a Hispanic female, without any review or investigation of



                                           Page 20 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 21 of 82




the matter, denied the request. HCC has presented no way for its employees to understand how the

pay scale works. In 2020, Ms. Campbell applied for a position as a Senior Representative, Talent

Technology. Janet May offered Ms. Campbell the job but only if she took $5,000 less than her

current salary and said that it was not negotiable even though Ms. Campbell was aware that other

non-Black employees had taken on new roles and were able to keep their current salary.

       124.    Hyginus Chukwu - Race Discrimination: Adverse policy action/Retaliation -

Hyginus Chukwu was a 15-year employee at HCC. HCC terminated him with a vague and

manufactured claim that he had violated some unspecified HCC policy. HCC failed to identify any

particular policy that he supposedly violated. He alleges he was terminated because of HCC’s

racist agenda against Black employees.

       125.    Shirley Collins - Race Discrimination: Demotion/Income Loss/Reduction in

Retirement Contribution - Shirley Collins is a 7-year employee of HCC whose position was

“transformed” from Student Accounts Receivable Specialist to Accounting Specialist. Alexandria

Garcia, her Hispanic manager, enforces HCC work policies toward her differently from how she

enforces them against her Hispanic coworkers. For example, she and another female are the only

two Black employees in her department who have to clock in and keep up with their hours even

though they are salaried employees. Other non-Black salaried employees are not required to go

through this demeaning process. Ms. Collins has completed multiple applications for other HCC

positions but has received no offers despite holding a master's degree and being qualified for the

applied for positions.

       126.    Lisa Cooper - Race and Gender Discrimination: Pay disparity/Severe disciplinary

actions/Unequal application of HCC policies to Black Employees/Hostile work environment - Ms.

Cooper is a 22-year+ employee in HCC's Police Department. She filed grievances against HCC



                                          Page 21 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 22 of 82




Chief Greg Cunningham, Captain John Boxie, and Captain John Dziedzic for improper conduct.

In turn, they all have retaliated against her by, among other things, disparaging her character and

work ethic in public gatherings during roll call, charging her with manufactured/misleading

violations, then penalizing her harshly, sending her on errands, and putting her on foot patrol –

duties generally assigned to officers with less seniority. If officers file an internal complaint with

HR, HR enlists Chief Cunningham's help; thus, if her complaint is against one of the Chief's

"friends," and she has found no relief because of this system. HCC has hired new Hispanic and

White police officers at annual salaries that are $2,000-5,000 more than Ms. Cooper's pay as a 22-

year veteran. Though she has asked about this pay disparity, neither HCC's HR Department nor

Chief Cunningham can or will explain the pay disparity.       They continue to pay the newly-hired

White and Hispanic officers more.

       127.    Ava Cosey - Race Discrimination: Demotion/Income Loss/Retaliation - Ava Cosey

is a long-time HCC employee who has been denied equitable pay for the work she has performed

over the years compared to a white female coworker, Karin Hutchins – who did not have to file a

grievance to get escalated pay. Also, she filed a sexual assault claim against a friend of David

Cross (Director EEO Compliance, Title IX Coordinator, Office of Institutional Equity and

Diversity at HCC) and has suffered retaliation ever since.

       128.    T. Marie Cromwell - Race and age discrimination: Denied promotion/

advancement/Income Loss/Retirement Loss: Dr. Marie Cromwell was a long-time HCC employee

since 1974. From November 2015 to March 2016, she served as the Interim Dean of Students. Dr.

Irene Porcarello, a Hispanic female and the President of Southeast College, informed Dr.

Cromwell that she would not be considered for the Dean position and asked her to chair the

selection committee for filling the position. Dr. Porcarello denied Dr. Cromwell the opportunity



                                           Page 22 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 23 of 82




to compete for the job that she was qualified to fill—having served in the position as interim.

Instead, HCC/Dr. Porcarello hired a less qualified thirty-year-old Hispanic female, Indra Pelaez,

who did not have the years of experience or qualifications of Dr. Cromwell possesses. This young

Hispanic female, Pelaez, became Dr. Cromwell's boss.

       129.    Terrence Crosby - Race Discrimination: Denied promotion/advancement and equal

pay - Terence Crosby is a 3-year HCC employee. He has applied for four different positions (Tech

II (twice), Tech III, and Quality Assurance Coordinator). Manager Marshal Heins informed him

he did not qualify for the promotions even though they are the very same jobs he is already doing

as a Tech I but with higher pay. Mr. Crosby worked during the pandemic, but neither HR nor his

managers will approve essential pay as they have approved for other employees.

       130.    Marcus Curvey, Jr. - Race Discrimination: Pay disparity/Denied advancement/

Retaliation/Hostile work environment - Marcus Curvey is a 17-year+ employee of HCC's Police

Department. In 2014, he, another officer, Christian Washington (Black male), and Brook

Richardson (a White female officer) confronted their pay disparity with Human Resources. HR

adjusted only the White female’s pay and removed the pay scale from the public forum thereafter

so the disparity could no longer be monitored. In 2015, Officer Curvey was promoted to supervisor

and received a minimal pay increase. His salary is approximately $20,000 less than his Hispanic

and White counterparts who have less seniority. At least nine Black police officers with about ten

years seniority earn on average $10,000 less than their Hispanic and White coworkers of equal or

lesser seniority. HCC Capt. John Boxie is accused of stating at roll call that HCC will terminate

any officers engaged in or helping with the racial discrimination lawsuit filed against HCC by

Zelia Brown.

       131.    Carolyn Davis - Race and Age Discrimination/Denied promotions/ advancement/



                                          Page 23 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 24 of 82




Income Loss/Received manufactured/false PIP - Carolyn Davis currently works as the Manager

for College-to-Careers at HCC. She applied for the Associate Dean of Student Success position

three times. Although she served on the “transformation team” and wrote the Director of Career

Services' job description, HCC hired James Mable, a man under 40 years of age with less

experience in career services and management than she has. In late April 2016, HR Generalist

Elizabeth Simien and the Dean of Student Services, Dr. James Shippy, gave Dr. Davis a PIP based

on alleged misleading allegations. She denied the allegations, yet HR told her to sign the

acknowledgment to include in her personnel records and move on. Dr. Davis applied for the

Associate Dean position, yet HCC hired Marisol Garza, a Hispanic female, with less experience

and credentials. HCC hired an outsider, Ana Maria Lopez (who interviewed remotely), and

groomed her for upper management. Over the last 12 years, Dr. Davis has applied for more than

40 positions and received only two interviews and no promotions from any the interviews for

positions for which she was clearly qualified to hold.

       132.    Karen Davis - Race       discrimination:    Pay    disparity/Denied     promotions/

advancement/ False and unwarranted disciplinary actions - Karen Davis is an 18-year+ employee

of HCC's Police Department. HCC's HR and Chief Cunningham refused to increase Officer Davis's

pay to reflect that of her White and Hispanic coworkers. In 2014, after 12 years of service, Officer

Davis received a base pay increase. However, a White officer with only half of her experience

hired on at the time for nearly the same salary. Within the last few years, HCC has hired the

following individuals and paid them more even though Officer Davis has more years of service

than all of them: Cindy Castillo, Jennifer Montiel, David Matkiysk, and others. Though she has

asked about the obvious pay disparity, neither HCC's HR Department nor Chief Cunningham will

explain or justify the discriminatory pay disparity.



                                           Page 24 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 25 of 82




         133.    Syble   Davis     -   Race   discrimination:   Denied   promotion/   advancement/

Retaliation/Received False/Manufactured PIP – Allen Ainsworth retaliated against her for filing a

complaint and put her on a manufactured PIP. Being on PIP prevented her from advancing and

receiving promotions. HCC demoted Ms. Davis and put a white female (Stacey Hidgen) in her

place.

         134.    Linda Denkins -       Race   discrimination:   Denied   promotion/   advancement/

Demotion/Income Loss/Retirement Loss - Linda Denkins was a 40-year+ employee of HCC. HCC

moved counselors from the faculty pay scale to a lower pay scale which caused Ms. Denkins to

lose thousands of dollars of income. Though Ms. Denkins applied for several other positions in

the following years, HCC hired Hispanic individuals instead. She stopped applying for any

positions because it was clear HCC would hire a Hispanic for the job. HCC “transformed” Ms.

Denkins' job and lowered her pay and status. Ms. Denkins was constructively discharged because

she was humiliated and forced to resign to avoid losing retirement income with each demotion and

pay reduction.

         135.    Brigette Dennis - Race discrimination: Wrongful termination/Manufactured

violation - Brigette Dennis was an 11-year employee of HCC. Supervisors Patrick Teoh and

Amanda Guerrero terminated Ms. Dennis based on false and fabricated allegations. HR informed

her that Mr. Teoh had a right to terminate her even though the reason for the termination was no

longer based on the allegation.

         136.    Chameeta Denton - Race discrimination: Received false/misleading policy

violation/ Forced resignation - Chameeta Denton worked for HCC from 2016 – 2019. She received

a manufactured write-up for violating FERPA. She filed a complaint against HR because of this

false write-up. Norma Perez and Tara Bond told her that she had no choice but to sign the false



                                              Page 25 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 26 of 82




charge if she wanted to keep her job. On the other hand, Ms. Denton tried tirelessly to remove one

of her subordinates (a Hispanic female) who chronically violated HCC policy. The Hispanic

employee emailed Cesar Maldonado and he allowed her to remain employed despite numerous

policy violations.

       137.    Antionette Dickson - Race discrimination: Transformation/Hostile work

environment/Pay disparity/Promotion-Advancement denied - Dr. Dickson worked at HCC for 11

years. She suffered constant harassment from her supervisor Sandra Bouvier, a Ehite female, in

the Centers for Entrepreneurship Department. Ms. Bouvier was known to say, "just fire ‘em’"

when speaking about Ms. Dickson and four other Black female workers within the department.

Ms. Bouvier often referred to Dr. Dickson and other Black employees as "you people" and would

degradingly ask her to carry her purse. Dr. Dickson often felt uncomfortable with the way Ms.

Bouvier and her Hispanic assistant, Evelyn Velasquez, spoke about Black people. Bouvier and

Evelyn Vasquez worked to remove all Black females from the department. They would harass,

then fire the Black employees. Dr. Dickson trained Danica McGee, a white female, from 2014 to

2015. After the training, Dr. Anzivino increased Ms. Gee's salary, which surpassed Dr. Dickson's

salary. In 2018, HCC notified Dr. Dickson that her position was being “transformed.” She applied

twice for the full-time equivalent of her part-time job, but Dr. Anzivino said that HCC was going

in a different direction and refused her the position. Dr. Dickson was transformed and terminated

out of employment.

       138.    Charles Drayden - Race discrimination: Mr. Drayden is a licensed attorney who

worked for HCC for seven years as an adjunct professor. He applied for several full-time positions

but was repeatedly denied promotions/advancements even when he was the most qualified.

       139.    Rosemary Edwards - Race discrimination: Transformation casualty/ forced



                                          Page 26 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 27 of 82




resignation - Rosemary Edwards was a mathematics professor at HCC for 15 years. In 2018, due

to “transformation,” the department did not assign any classes to her but instead gave them to

newly hired faculty members who were not Black. HCC constructively discharged Ms. Edwards

when she was forced to resign from her position in late 2019.

       140.    Catina Eiland - Race discrimination: Wrongful termination/ Denied FMLA

/Retaliation/Forced to sign fabricated violation/complaint - Ms. Eiland worked as an enrollment

associate at HCC from 2009-2018. She was displaced from her home as a result of Hurricane

Harvey and was diagnosed with PTSD. Despite this condition, HCC refused to allow her to use

FMLA and informed her that she would lose her job if she did not return to work. HCC gave Ms.

Eiland's original job duties and direct reports to Laura Velasquez, a Hispanic female, who was in

school at the time and had no degree. HCC terminated Ms. Eiland's employment only to rehire

her in a reduced capacity.

       141.    Lorlie Ellis - Race discrimination: Denied promotion/advancement - Ms. Ellis

worked in several positions at HCC from 2008 – 2016. She faced constant harassment and

retaliation from her supervisors, especially after Maldonado arrived. In her dedication to HCC,

Ms. Ellis applied for several positions at HCC but was never even offered an interview. To

improve her prospects, she obtained a doctorate and applied for additional jobs within HCC also

to no avail. Without any path available at HCC to advance, she was forced to resign.

       142.    Readri Epps-Lincoln – Race discrimination: Retaliation/ Harassment/ Intimidation/

Reduced Pay - Readri Epps-Lincoln was hired by Houston Community College in May 2000 as

the Senior Human Resources Representative, and worked in the Human Resources department for

sixteen (16) years under Katherine Engle (current Executive Director) and Janet May (Chief

Officer of Talent Engagement), both of whom are white females. Ms. Epps-Lincoln accepted a



                                         Page 27 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 28 of 82




demotion to escape the continual harassment, intimidation, retaliation, and discrimination from

Janet May and Katherine Engle. She has personal knowledge of the systemic and customary

negative retaliatory tactics used by Janet May and top HCC leadership to discriminate against

Black employees in order to remove them from HCC’s employ. She knows HCC’s tactics included

changing employee policies and procedures to demote, terminate, reorganize, or eliminate Black

employees without any performance justification. A customary way of making a Black employee

susceptible to termination was to pad their personnel files with trumped-up infractions. Black

employees were routinely given more disciplinary write-ups than White and Hispanic employees

even when they allegedly violated the same policies. Blacks were not treated equally with White

and Hispanic employees when it came to disciplinary punishment or terminations. A common

practice at HCC was to leave the Black person out of meetings, criticize them for not knowing

what was going on, then “transform” their positions. In 2015, the Human Resources department

transformed into Talent Engagement, and Janet May took swift steps to eliminate Black employees

in the department. During this time, Janet May also merged Employment Services with the

Department of Employee Learning & Organizational Training. May merged the Records

Department with Benefits, Compensation & HRIS Department. She had previously stated in a

departmental meeting that she (May) would post the vacant positions for all to apply. However,

once several qualified Black employees indicated they would apply for the position, Janet May

appointed Katherine Engle and Hina Naik to the vacant positions with Chancellor Cesar

Maldonado's approval. Ms. Epps-Lincoln, Marlene London, Cathy Douse Harris, and Shirley

Parish (all Black employees) had worked for the College much longer and had more experience

and relevant knowledge than Ms. Engle and Ms. Naik. Such a practice was not the standard

operating procedure of HCC's competitive hiring process before Janet May's and Maldonado’s



                                        Page 28 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 29 of 82




arrival. After her promotion, Ms. Engle began a personal vendetta to terminate Ms. Epps-Lincoln.

For example, she left Ms. Epps-Lincoln out of meetings related to her job duties and

responsibilities. One of Ms. Engle's first acts as the supervisor was to tell Ms. Epps-Lincoln, "you

will be needing this," and handed Ms. Epps-Lincoln a booklet titled "The Job Hunting Handbook

- A Complete Job Search Plan in 48 Easy-to-Read-Pages" by Harry Dahlstrom. As a former

member of the HR department, Ms. Epps-Lincoln was very familiar with the tactics of padding

Black employee files with exaggerated or false technical policy violations—a practice not as

frequently engaged in with White and Hispanic employees. One such example was with a Black

employee named Corey Allen. Katherine Engle directly requested that Ms. Epps-Lincoln write-up

every possible rule infraction against Mr. Allen. HCC policy required a simple verbal warning

instead of a full-fledged written notification in order to allow the employee to correct their actions

or behavior. When a White employee, Brian Baldwin, made "mistakes" in the implementation of

Taleo training, Ms. Engle did not write him up in the same manner as she had Black employee Mr.

Allen for similar perceived shortcomings. The Black male was constructively discharged. A

second example with another Black female in the Human Resource Department occurred when

Ms. Shirley Parish's personnel file was padded with several ratings of "needs improvement," the

same as Kathy Engle attempted with Ms. Epps-Lincoln. These ratings were intended to make Ms.

Parish appear incompetent to terminate her in the upcoming months. Due to the continued

harassment and discrimination, Shirley Parish was constructively discharged when she was forced

to resign from HCC and file for retirement. Ms. Epps-Lincoln was similarly discriminated

against.

       143.    Micalyn Flagg - Race discrimination: Harassment/Policy applied unfairly -

Micalyn Flagg is a current 8-year HCC employee serving as a Financial Aid Advisor and Student



                                           Page 29 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 30 of 82




Recruiter. She was constructively discharged in August 2020 due to continued harassment and

discrimination as a Black employee. In her capacity as Student Recruiter, Ms. Flagg saw

discrimination against Black employees and current and prospective Black students. The

leadership in her department was Hispanic and favored Hispanic staff. Her supervisor, Dean

Martin Perez, a Hispanic male, hired an unqualified Hispanic female as Ms. Flagg's coworker.

Dean Perez treated the Hispanic employees favorably and made exceptions to the policy when

necessary, including allowing Hispanic employees to attend classes to meet their current positions'

requirements. He did not do the same for Black employees.

       144.    Rosalyn Francis - Race discrimination: Denied FMLA and Disability/Forced

resignation/Impartial application of HCC policy - Ms. Rosalyn Francis worked in a teaching

position at HCC for 15 years. Though she was displaced and qualified for medical leave, Kathleen

Anzivino and Rima Adil refused Ms. Francis's FMLA request. They instructed her to return to

work or suffer termination. HR informed Ms. Francis that her long-term disability would not be

approved, and she must return to work. Having no other options available, Ms. Francis was

constructively discharged when she was forced to resign. Ms. Francis was able to teach again at

HCC in 2019, but she was only brought in as a part-time instructor though and taught only two

classes in the Fall of 2019 before being laid off due allegedly to lack of available courses.

       145.    Geraldine Gibson - Race discrimination: Retaliation/Recipient of false/misleading

disciplinary complaint and action - In Jan 2020, Janet Harreld, a White female, Director of

Continuing Education, gave Ms. Gibson a 50-page Program Improvement Plan (PIP). Ms. Gibson

wrote a rebuttal, but it was considered untimely and not accepted. During a Zoom meeting in May

2019, Ms. Alix Alvarado of HR and Norma Petit put Ms. Gibson on administrative leave because

she did not notify them that her program was on probation. Ms. Harreld removed Ms. Gibson's



                                           Page 30 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 31 of 82




Program Manager. One of the Program Manager's duties was to oversee compliance reporting. It

was Janet Harreld's responsibility to notify superiors of the program’s status—not Ms. Gibson. It

was not until a previous meeting wherein she stated, "as you know, the program is on probation,"

that she realized they (Norma Petit and Alvarado) were unaware of the program's status. Ms.

Harreld undermined Ms. Gibson's authority with her staff by instructing them to come to her

instead of going to Ms. Gibson. Ms. Gibson quietly tolerated Ms. Harreld's harassing, public

dressing down, and humiliation, but it became unbearable, and she reported it to EEOC

representative Renee Mack. Ms. Mack told her that a claim was not impossible but would be

difficult, so Ms. Gibson decided to focus on the job and forget about the EEOC claim.

Notwithstanding, she was made to tolerate discrimination and retaliation based on her race-not her

ability to do her job.

        146.    Cheryl Goode - Race discrimination: Denied employment opportunities – Ms.

Goode applied for numerous positions within HCC for which she was qualified but never received

a callback or job offer. Numerous qualified Black applicants are simply ignored at. HCC.

        147.    Brandy Griffin - Race discrimination: Pay disparity/Denied promotion/

advancement/ False/unwarranted disciplinary actions - Brandy Griffin is a long-term employee of

HCC's Police Department. Her pay is less than White and Hispanic officers with comparable or

less tenure. There are no verifiable guidelines on how to obtain a pay increase. Captain Martinez

(Hispanic) and HR members set the salaries and continue to pay Black officers less than their

White and Hispanic coworkers of similar tenure and experience. The pay disparity became more

evident when HCC implemented its Displacement Plan and changed the pay scales. Black officers

with many years of service and experience earned less than White and Hispanic officers. Black

officers are disciplined more harshly for the same or similar policy violations as White and



                                          Page 31 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 32 of 82




Hispanic officers. In June 2020, Chief Cunningham placed Ms. Griffin on five-day suspension

without pay and revoked her extra job privileges because she asked if an assignment may have

been racially motivated. When Black police officers complain to HR, HR sends the complaints

back to the supervisors without investigating, which results in further retaliation against the

reporting officer. Captain Martinez falsified TCOLE records so that other Hispanic officers could

get promotions and pay increases. He was allowed to stay on at the department for months before

the department suspended him. In 2019, the department fired a former Black police officer for

manipulating time and attempted to file criminal charges against him but took no such actions

against Captain Martinez for his falsification of TCOLE records. Ms. Griffin is constantly being

retaliated against and harassed by both Chief Cunningham and Captain Boxie.

       148.    Afrah Hassan - Race discrimination: Pay Disparity/ Workload Disparity

/Retaliation - Afrah Hassan is currently the Associate Dean of Student Engagement and Success

at the SW College (Missouri City and Stafford), a position she has held since 2017. In April 2018,

Ms. Hassan discovered that her comparable Hispanic coworker earned $8,000 more than she. Ms.

Hassan and Dean Garza interviewed Latina King (an African American), two other African

Americans, an Asian, and Anamaria Lopez, a Hispanic, for an Enrollment Service Officer position.

After the interviews, Ms. Hassan shared her concern with Dean Garza about the candidates'

inability to effectively execute the job duties, work performance, and commitment to the position.

Latina King, the Black female, had the best interview out of all the candidates, based on her

responses and knowledge base. Anamaria Lopez appeared to know the interview questions

beforehand and answered as if she already knew the next question. Ms. Lopez, however, had no

prior enrollment services or supervisory experience which was a requirement for the job. HCC

rated the candidates on a numbering system. Latina King had the required experience and scored



                                          Page 32 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 33 of 82




higher than Ms. Lopez. However, Dean Garza selected Ms. Lopez for the job over the better

qualified Black female. Ms. Lopez has advanced to handle duties ordinarily handled by an

Associate Dean, such as interviewing new hires. As a result, there are an increasing number of

Hispanics with little to no experience being hired in Student Services. These individuals prioritize

Hispanic student enrollment and customarily make disparaging comments about Black students.

When Hassan complained about the racist comments about Blacks, Dean Garza intervened to clear

the Hispanic female that made the disparaging remarks about Black students. Ms. Hassan is being

retaliated against for standing against the open racial discrimination at HCC against Black

applicants and Black students.

       149.    Avis Horde - Race discrimination: Casualty of Transformation/Reduced salary/

Income loss/Denied opportunity to retain to current work status/Loss of retirement income - Ms.

Horde began working at HCC on November 21, 1994. On July 25, 2017, Dr. Athos Brewer, Vice-

Chancellor of Student Success, Dr. Irene Porcarello (now deceased), formerly the President of the

Southeast College, Satrice Morris, Human Resources Representative, and another Human

Resources Representative called a meeting with Ms. Horde to let her know that they had

eliminated/“transformed” her position. She was not moved to a comparable position even though

there were available openings. She applied for 26 HCC jobs and received no offer comparable to

her previous job. She took a position earning approximately 50% of her prior HCC salary. At the

time of the “transformation,” four other people were in the same situation: Dr. Johnella Bradford

(Black), Dr. Scott Rinker (Caucasian), Betty Keller (Black) and Sandra Loubier.

(Hispanic/Caucasian). Ms. Loubier was the only one able to keep her position because her

supervisor merely gave her a new job title.

       150.    Kim Ingram - Race discrimination: Denied promotion and advancement/Pay



                                          Page 33 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 34 of 82




disparity - Kim Ingram is a 13-year employee at HCC with 18 years of student services experience.

Despite her background and education, HCC has denied any opportunity for advancement – even

when she has served as interim in the positions for which she applied. Ms. Ingram has maxed out

on the salary range for her current job and only receives cost-of-living increases. She recently

applied for three jobs. Instead of selecting her for any of the positions, HCC selected two Hispanic

females and one White female married to an influential Hispanic.

       151.    Dawnica Jackson - Race discrimination: Pay disparity/Harassment/Retaliation -

Dawnica Jackson was an HCC employee from 2014-2019. Twice, HCC stripped her of

management positions and direct reports. Her stipend was half of what others doing similar work

received. Others in her department received raises in pay and grade, but hers remained the same.

In October 2017, she applied for a position in a new department. Linda Toyota called her the night

before the interview and said she would be on the hiring committee. Afterward, Ms. Toyota let

others in the office know that Ms. Jackson was looking for a job in other departments. Ms. Jackson

reported Ms. Toyota’s conduct to Tara Bond of HR. Ms. Bond responded that they were working

with Ms. Toyota to improve her management skills. Ms. Jackson later went to Rene Mack and was

told that Ms. Toyota was a political hire, and they would not fire her because it would reflect

negatively on the Chancellor. HCC's internal EEO representative advised Ms. Jackson that if she

went forward with her claims against Ms. Toyota, life at HCC would be difficult. Despite being

unanimously selected as the top candidate and recommended by the hiring committee for the

Director of Client and Customer Relations position, Norma Perez held up the hiring process

because she wanted to offer the job to a Hispanic female. Ms. Jackson was constructively

discharged in December 2019.

       152.    Rodney Jackson - Race discrimination: Wrongful termination - Mr. Jackson began



                                          Page 34 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 35 of 82




his employment at HCC as Manager of Financial Aid Services in 2012. HCC wrongfully

terminated him when a false and manufactured claim was filed against him by a disgruntled White

employee. The claim was meritless, and the investigator failed to interview all witnesses. Mr.

Jackson performed his duties with excellence and served as co-chair of the department. Mr.

Jackson's statement was not given the same weight as the White female’s statement, given HCC’s

Displacement Plan's agenda of replacing Black individuals.

       153.    Troy Jefferson - Race discrimination: Retaliation termination/Manufactured

writeups/Harassment - Troy Jefferson worked at Houston Community College from April 1999 –

December 2018 as the Program Director for Recreational Sports and Student Activities’ $2 million

budget. He discovered improprieties with the student activities and recreational sports fee budget

on several occasions. It was common practice at HCC to improperly use the student activity fee

budget as a piggy bank. In 2012, the Vice Chancellor, Diana Pino, a Hispanic female, authorized

over one million dollars of student fee revenue on a project that HCC had bid $100,000.00. Mr.

Jefferson personally asked the Vice Chancellor to cancel the project or explain her decision to the

student board, and Ms. Pino refused. The nine (9) member board never approved the $1 million

disbursement, which Texas Education Code and HCC policy required. After Mr. Jefferson reported

the disbursement impropriety, his superiors placed him on a Performance Improvement Plan to

pad his personnel file. In September 2018, he found that roughly $1 million disappeared from the

combined student activities fees budget and recreational sports fees budget in violation of HCC

policy and state regulations. The nine (9) member board never approved this disbursement. Mr.

Jefferson brought the disbursement improprieties to multiple HCC superiors' attention, including

Associate Vice Chancellor Carin Hutchins, a White female. Alarmed and shocked by the lack of

any upper-level response, he submitted a written letter to his superiors to document the event.



                                          Page 35 of 82
       Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 36 of 82




Within weeks of submitting his letter, HCC started termination proceedings against Mr. Jefferson

and fired Mr. Jefferson based on Chancellor Cesar Maldonado's approval. When Black employees

discover and report improprieties or the illegal use of finances at HCC, HCC management assaults

them with a litany of false charges to pad their employee files to set them up for demotions and/or

termination.

        154.   China Jenkins - Race discrimination: Denied promotion/Pay disparity - Ms. Jenkins

worked at HCC for two years as Manager of Faculty and Instructional Leadership Development

Services. Though she carried the duties of a director, she was titled and paid as a lesser-level

manager. Her counterparts were directors. She requested a job analysis and was denied. Her salary

was $15,000 below several of the people she supervised. Ms. Jenkins often observed the disparity

in promotions for Black employees as opposed to Hispanic employees. Marica Olivera (a Hispanic

female) harassed and bullied other employees and was promoted to Coordinator for Dr. Perez.

        155.   Demeita Johnson - Race discrimination: Received manufactured write-ups/Hostile

work     environment/Retaliation/Harassment/Veteran       denied   FMLA      accommodations/Pay

disparity/Forced resignation - Dameita Johnson worked as an analyst and IT Contracts Manager

at HCC from 2012 until her resignation and placement on Administrative Leave in 2018. She is a

U.S. Air Force Disabled Veteran. Supervisor Bieu Nguyen had a reputation for harassing Black

females in his department. Before Ms. Johnson, he harassed Donna Poindexter (a Black female),

and she resigned as a result of his wrongful conduct. After Ms. Poindexter resigned, Nguyen turned

his attention against Ms. Johnson. Instead of using her first name (Dameita) on official documents

and contract, Nguyen used Ms. Johnson's middle name. In 2017, Mr. Nguyen levied excessive

write-ups against Ms. Johnson and forced her to take FMLA during her pregnancy. In July 2017,

Mr. Nguyen denied her request for ergonomic equipment, which HCC allowed for other male



                                          Page 36 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 37 of 82




veterans. Nguyen refused to grant Ms. Johnson a raise and made inferences that she was getting

double payment as a veteran and an HCC employee. Ms. Johnson filed a complaint against

Nguyen. In February 2018, Ms. Johnson returned from FMLA leave, and Nguyen had her escorted

from the building until HR confirmed that she had permission to return. Ms. Johnson was

humiliated. Nguyen reassigned the majority of her Office Manager duties to another Asian female

and ultimately gave that person Ms. Johnson's position. In March/April 2018, Nguyen retaliated

against Ms. Johnson for filing her complaint and wrote her up and gave her a low performance

review. Ms. Johnson would apply for other positions within HCC and Nguyen would contact the

managers to prevent Ms. Johnson from being hired in the other job positions. Fed up and out of

options, Ms. Johnson felt she had no choice but to resign. Nguyen had campus police escort Ms.

Johnson from the building on the day she resigned.

       156.    Michelle    Johnson    -   Race   discrimination:   Harassment/Retaliation/Denied

promotion - Michelle Johnson is a 7-year employee of HCC as an adjunct professor and program

director. While working as a grant director, she withstood harassment and retaliation from Dr.

Catherine O'Brien (White female) when she did not cooperate with unlawful and improper requests

for grant funds to be spent outside the grant's scope. The stress of dealing with a demanding, high-

profile grant recipient caused Ms. Johnson to suffer temporary paralysis. Dr. O'Brien reassigned

Ms. Johnson's duties to another individual while she was in the hospital and suggested Ms. Johnson

apply for another job within the department. Ms. Johnson applied for several HCC positions but

never received an interview.

       157.    Reginald Johnson - Race Discrimination: Denied promotion/advancement/Pay

disparity/Unbalanced application of department policy/ Retaliation/ Hostile work environment -

Mr. Reginald Johnson is a current law enforcement officer at HCC with thirty-five (35) years of



                                          Page 37 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 38 of 82




experience. Mr. Johnson has been a victim of and has witnessed racial discrimination against Black

people at HCC. Police Department management has overlooked Mr. Johnson for promotions on

multiple occasions. In 2015, at thirty years of experience, Chief Cunningham gave Mr. Johnson

an eighty-nine (89) cent pay increase while he gave Hispanic and White officers substantially more

in pay raises and promotions. The excuse from his supervisors and HCC was that there were not

enough funds to give everyone a pay increase. There has always been an animus towards Black

police officers at HCC; under HCC’s Displacement Plan and Chief Cunningham's leadership, the

discrimination has been blatant and oppressive. The Displacement Plan has emboldened Chief

Cunningham to harass, discriminate, and retaliate against Black officers. Mr. Johnson filed a

grievance against his supervisor Chief Greg Cunningham. All officers in the department are aware

of the favoritism shown to White and Hispanic officers. Chief Cunningham hired a White male

who lied about his status as a military reserve officer to receive additional pay and benefits. Neither

the Chief nor HCC took disciplinary action against the Corporal when an investigation revealed

and confirmed his lie. The same Corporal left his duty weapon in the men's restroom, and the Chief

took no action. However, when two Black officers left their duty weapons in the bathroom, Chief

Cunningham terminated one officer and suspended the other. Chief Cunningham hired Corporal

James Bailey, a White Officer, even though Bailey had several sexual harassment claims against

him, was listed as ineligible for rehire, and did not pass a background check. HCC's HR department

had forced John Dziedzic to resign, and Chief Cunningham rehired Dziedzic as a lieutenant despite

Dziedzic not passing a background check. Chief Cunningham also turned a blind eye when a

Hispanic police officer, Captain H. Martinez, violated clear state law and HCC policy by falsifying

the TCOLE system records for Hispanic officers so they could receive higher pay. Martinez's

punishment for breaking the law and HCC policy was only a two-week suspension WITH pay.



                                            Page 38 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 39 of 82




       158.    Andrea Jones - Race discrimination: Unequal application of HCC policy/Denied

promotion and advancement - Ms. Jones was forced to resign due to the hostile working conditions

under her supervisor Mary Lemburg, a White female. Ms. Jones endured numerous incidents,

encounters, comments, and treatment that were either racially motivated or in retaliation for not

breaking HCC policy at Ms. Lemburg's request. Ms. Lemburg would instruct Dana Fields to tell

Ms. Jones that overtime was not allowed, and she must remove it from her timesheet. However,

her peers had not received the same instruction regarding their overtime. Ms. Lemburg asked Ms.

Jones to use her coworkers' notary seals when they were out of the office and retaliated against her

when she refused to do so. Ms. Jones also knew of managers doctoring enrollment and graduation

numbers. After years of enduring retaliation, including denial of FMLA, Ms. Lemburg was

successful in forcing Ms. Jones to resign and retire in May 2019.     Ms. Jones would have worked

longer, and earned more retirement benefits, but for Lemburg’s discriminatory actions.

       159.    Stephanie     Jones     —      Race       discrimination:   Pay    disparity/Denied

promotion/advancement - Stephanie Jones has worked at HCC for 24 years in Communications

and as a Senior Systems Analyst. Joe Conway (White male) promised Ms. Jones a managerial role

when he took over the department, but the promotion never materialized. Mr. Conway also gave

Ms. Jones tasks that were not under her official duties, and she received no training. Mr. Conway

also took duties away from Ms. Jones and gave them to less qualified White employees. Linda

Toyota denied additional training for Ms. Jones in her new capacity, while non-Black employees

were regularly allowed to receive training to advance.

       160.    Beverly     Joseph      -    Race      discrimination:      Pay    disparity/Denied

promotion/advancement/Harassment - Beverly Joseph worked as an Office Manager in the Dean

of Health Science department for ten years at HCC. Once, the committee gave the ACE



                                           Page 39 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 40 of 82




(Accountability Communication and Ethics) Award to a Hispanic individual even though the

individual who collected and tallied the votes stated Ms. Joseph carried 90% of the vote. In 2015

Diana Castillo, Hispanic female, started to intensify her harassment of Ms. Joseph and her Senior

Budget Analyst, who was also Black. Castillo informed them that they were not allowed to talk to

individuals in the hallway and that eating lunch with Black faculty members was not allowed. She

reported Ms.Castillo to the HR Generalist for misconduct towards her and other employees. In

September, the President removed Ms. Joseph from Diana Castillo's office to the President's office

then replaced Ms. Joseph with a Hispanic office manager. In 2017, HR and the President

terminated Ms. Joseph based on Diana Castillo's false claims that Ms. Joseph stole a coworker's

purse and distributed diet pills—all of which was untrue.

       161.    Pandora Jubilee - Race discrimination: Forced resignation/Harassment/Retaliation

- Pandora Jubilee worked for HCC for ten years as a Budget Analyst and Senior Budget Analyst.

In 2015, a high student failure rate caused HCC's nursing program to be put on probation; Ms.

Jubilee's supervisors ordered her to disburse grant funds to replace faculty bonuses. She refused

because it was improper, and her supervisors retaliated and began harassing her. She filed

complaints with HR regarding the constant harassment and grant violations, and her supervisors

began to limit her role and responsibilities severely. In 2017 Ms. Jubilee applied for the Manager

of Budget and Contract Compliance position for the Executive Director of Administration at the

Central College campus at HCC. She was completely qualified for the position. Ms. Jubilee

completed two interviews, and the HR contact instructed her to await the results of a background

check. She had cleared the selection and interview process, background check, and had experience

at HCC and the systems in place. Nonetheless, Dr. Perez (Hispanic) informed Ms. Jubilee that a

Hispanic individual had filled the position, but they would consider her if that person did not work



                                          Page 40 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 41 of 82




out. The individual hired had direct relationships with other Hispanic leaders at HCC. Ms. Jubilee

was shocked by the blatant racism shown by Hispanic individuals but was powerless to do anything

about it. Ms. Jubilee retired from HCC under duress and extreme stress from dealing with HCC’s

misuse and unlawful use of grant funds.

        162.    Betty   Keller    -   Race,     gender,   and     age    discrimination:   Retaliation/

Transformation/Denied Advancement - Betty Keller worked for HCC for 33 years as a Retention

Specialist and professor. In May 2017, HCC “transformed” her position. Dr. Maldonado executed

a mandate to assign employees within their academic field. Since Government and Business were

in Ms. Keller's credentialed and certified academic areas, she contacted Dr. Norma Perez/Interim

Vice-Chancellor, a Hispanic female, and inquired about a teaching position specifically in both of

those disciplines. Dr. Perez stated that no vacant positions were available in either discipline and

advised Ms. Keller to apply for an Advisor position. Dr. Perez had previously led an investigation

filed by Ms. Keller into the hostile work environment created by one of her male Hispanic

coworkers. Dr. Perez favored the male coworker and further humiliated Ms. Keller by stating the

allegations were unsubstantiated. Dr. Perez made Ms. Keller the violator, accused Ms. Keller of

improper, unprofessional, and unethical behavior in the workplace, and prohibited Ms. Keller from

teaching or interacting within the Drafting Department. HCC ultimately terminated Ms. Keller.

        163.    Elamees Kelly-Molo - Race discrimination: Denied promotion/advancement -

Elamees Kelly- Molo worked as adjunct Faculty at HCC from 1992 – 2020. She has applied for

numerous positions at HCC. Instead of hiring her, HCC has hired other less qualified Hispanics

and Whites. She applied for a full-time sociology faculty position, but HCC hired a White female

for that job.

        164.    Terry Kidd       - Race   discrimination:       Retaliation/   Denied   Advancement/



                                              Page 41 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 42 of 82




Transformation /False-Misleading write up - Terry Kidd generated millions of dollars in revenue

and grants, grew enrollment, developed programs, published ten books, published 15 research

papers in tier one academic journals, and received more than seven awards and high honors during

his 10-year tenure at HCC. Under the guise of “transformation,” HCC “transformed” Dr. Kidd's

position. He then applied for five director positions, and HCC refused to select him. HCC gave

each of the positions to less qualified Hispanics and Whites. During the hiring process for Dean

of Division of Extended Learning, Madeline Burillo, a Hispanic Associate Vice Chancellor, tried

to fix the screening committee to select Matias Garza, a Hispanic candidate, for the deanship

position. It ultimately failed, and Dr. Kidd was offered the position. Eventually, Madeline Burillo

became President at HCC's Southwest College and forced a Black man by the name of Dean

Sippey out of his Dean of Students position and gave the post to Matias Garza, a Hispanic male

who was unqualified for the position. Dr. Kidd was treated differently from other White and

Hispanic managers who were allowed resources, office managers, and faculty. In contrast, Black

staff members were removed from Dr. Kidd’s leadership to other departments. In 2020, HCC

management forced Dr. Kidd out.

       165.    Elfreda King - Race/Age discrimination – Ms. King’s HCC manager refused to

provide her with necessary training needed to be successful in her job. Her manager created a

hostile work environment, raised her voice numerous times, made fun of and laughed at Ms. King

when addressing other employees, and abused her power and authority over Ms. King. Ms. King

experienced retaliation for turning in her coworker to HR. Therefore, she raised a grievance for

unjustifiable termination, emotional harassment, hostile work environment, and age

discrimination.

       166.    Latina King - Race Discrimination – Ms. King worked at HCC from October 2014-



                                          Page 42 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 43 of 82




2017 as an enrollment associate, helping students throughout the admission process. She had over

ten years' experience in this field. There was an available enrollment officer position above her.

The enrollment officer position was given to a younger Hispanic female with no experience or

credentials. The job was given to her by a newly appointed dean who also was Hispanic. The new

Dean shared with others that he would never give the position to Ms. King or another Black female

who worked at HCC before Ms. King. The young Hispanic female (Anna Maria Lopez) was

allowed to leave work early to attend school to acquire credentials she needed to hold the position

she had been improperly granted without required qualifications. Ms. King complained to the HCC

HR department and heard nothing back. She then went to the EEO office at HCC with the

complaint and did not receive a response. She then reported this discrimination to the EEO office

in Dallas after she was informed that the Houston EEO office had members working there to cover

up HCC's misdoings. The Dallas office told her that she was required to file in Houston. After

verifying with the HCC HR department, the Houston office dismissed the claim that the young

Hispanic female did not have the necessary skills/credentials for the position, even though she did

not. Ms. King then met directly with the Hispanic male Dean (Mathias Garza) in charge of hiring,

and the Dean told her that she needed to get over it as she was just mad she did not receive the

position. He also ordered her to train the young, unqualified Hispanic female so that the Hispanic

female could become her supervisor. With all available options exhausted to her, and faced with

the prospect of further exposing herself to the toxic and discriminatory environment at HCC under

the Maldonado Displacement Plan, Ms. King resigned her position.

       167.    Edna Kingsley - Race Discrimination – Dr. Kingsley has not been promoted to full-

time tenure. Hispanics with master's degrees were moved into interim positions then put into those

positions full time. She has applied for several positions and was not even given an interview. She



                                          Page 43 of 82
        Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 44 of 82




felt that she should have at least received an interview. Each year HCC tells her that her current

position will be budgeted for a full-time position, but it never is. All of the positions she has applied

for she has never received even an interview or opportunity to compete with other Hispanic and

White candidates. Further, since she was a long-standing employee of the College, she had actual

knowledge of the qualifications and experience of some of the candidates interviewed for the

various positions. She also knew some of those candidates who were eventually hired in the

positions, and their education, experience, and qualifications did not equal or surpass Dr.

Kingsley's qualifications. Instead, these individuals were placed in full-time and executive

positions because of their Hispanic descent. She looked at her employee file last summer to see if

something in her file possibly discredited her but there was nothing other than the color of her

skin.

         168.   Donny Leveston - Race Discrimination– Department Chair Ainsworth never

implemented any of the accommodations Mr. Leveston requested. He became permanently

disabled, and the department chair has refused to accommodate his disability. Tom Anderson

refused to look at his request for accommodations. Also, he applied for a position and ran for

Department Chair of Humanities. However, at the spur of the moment, the Department Chair added

another individual and that individual (Paris) was hired and became her husband’s direct

supervisor. Donny complained and was granted a meeting with Tom Anderson and Steve Lee.

Instead of giving him the job, Tom Anderson and Steve Lee appointed an individual to the position.

In 2017, Mr. Leveston applied to the Honors College and there were three finalists to fill that post.

Cheryl Peters (a white female) hired Scotty Moore (a white male) for the position. She explained

that she hired Scotty Moore because he had done more for the school. Eventually, it was found

that Scotty Moore lied on his CV, and he was temporarily removed from the position. Instead of



                                             Page 44 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 45 of 82




promoting Mr. Leveston, they brought Wilcox (a white male) in as Director. Mr. Leveston has

always been the second or third finalist but has never been able to get past that round. Donny

applied for a Consumer Resources Deanship, but another individual was hired instead. 2014 –

2018– Four years in a row— he has requested to take his veterans to DC, and his request has been

repeatedly denied. Yet other student groups are granted permission for field trips. In 2018 and

2019, several faculty members called the HCC Police on him for looking “suspicious” even though

he was professionally attired.

       169.    Conrad Levy - Race Discrimination/Harassment/Pay Disparity – Conrad Levy is a

police officer with the HCC police department. He wrote a letter to Sgt. Bailey and contacted Sgt.

Anderson so that Officer Levy could be admitted to the rifle team. However, he was denied because

he did not qualify as he needed to take the TCOLE shotgun class. He was not allowed to select the

dates for his TCOLE class training, whereas other Hispanic officers were permitted to select the

specific dates they wanted to attend. On February 27, 2020, he requested a vacation day and was

denied on the same day. He reached out to Officer Antonio Coto (Hispanic) to clarify why he kept

getting his vacation days rejected. Coto's response was, you cannot choose your alternative

holidays. Later that same day, he went to Pace and noticed that another non-Black officer put in

for his alternative holiday and it was approved. On August 19, 2020, Sgt. Johnson called Mr. Levy

into the office to discuss his facial hair. As a Black individual, Mr. Levy suffers from certain skin

conditions that make shaving painful and causes issues with his skin. The next day Mr. Levy

contacted his primary care physician to make an appointment. He visited his Primary Care Provider

on August 26, 2020, and upon leaving was given a note to give to his employer identifying his skin

condition. Mr. Levy gave the doctor's note to his supervisor, Lt. Lance Side. A week later, Captain

Boxie scheduled an HR meeting on September 2, 2020 at 4:00 P.M. HCC's HR department stated



                                           Page 45 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 46 of 82




that Mr. Levy had 30-45 days to see a dermatologist about his skin condition. They would meet

again on October 19, 2020, to discuss the results. They would not accept the note from his primary

care provider. On September 10, 2020, Mr. Levy received a letter from HR stating that if they were

not satisfied with his dermatologist's findings, they would send him to a doctor of the College's

choosing. Furthermore, Officer Levy has requested multiple times to obtain additional training for

his job in hopes of advancing within the department. However, Officer Levy has noticed that the

same groups of Hispanics, Juan Zavala, Jeraldyn Jimenez, and Antonio Coto, always attend

training. In contrast, he has met nothing but resistance. The individuals mentioned were sent to

training and were paid for going. Such disparate treatment between how he is being treated and

how similarly-situated Hispanic officers are treated can only be explained by a difference because

of race.

           170.   Marlene London - Race Discrimination: Forced resignation —When Janet May

arrived at HCC, Marlene experienced constant racial bias. Marlene was denied the standard

monthly additional duty stipend for her leadership role in the design, implementation, and

management of the Personnel Assignment Management System (ePAMS)--an electronic

assignment and pay system for Faculty and part-time employees. Marlene was told by her

Executive Director, Kathleen Engle, a white female, to watch her back because Janet May had

indicated she would fire her. Marlene worked two college assignments, NWC and NEC, for 1-year

(in addition to ePAMS) and was denied additional duty pay which was customarily paid for such

extra duties and which were being paid to peers when they worked similar additional duty

assignments. Marlene lost the opportunity to retire with only four years remaining. Faced with

full-time unemployment for the last 11 months with no benefits; a 35+ lucrative career as an HR

professional wiped out, Marlene was removed from teaching in the Government department with



                                          Page 46 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 47 of 82




no investigative report warranting this adverse employment action.

       171.    Damita McClain - Race Discrimination/Denied equal work provisions and

opportunity/Retaliation – Damita was diagnosed with cancer in 2016 and had to go through

radiation. She was also allergic to dust, dust mites, and carpet. She repeatedly asked to be moved

into a new location to help her health, but she was not provided assistance. She wrote to the

Chancellor and was moved to a new office but was retaliated against upon her arrival. She asked

for an air quality check but was denied. The new location was worse than the prior location. If a

Hispanic person did not get along with a fellow employee, or were having any issues, they would

be allowed to move to other areas without recourse. In her current area, a Hispanic male (Jose)

worked in the Acres Home location with a smaller caseload of students than Ms. McClain. He was

allowed not to have a caseload so that he could work with students. But, when she inherited his

responsibilities, she was told that she had to advise and work with the students as well as do the

work. She called HR to discuss these discrepancies and never received an answer about why she

was being treated different from the Hispanic employee. Jose was eventually given a promotion,

which resulted in Ms. McClain being forced to work at a campus with a heavier workload than

Jose, but with less pay and no promotion.

       172.    Marcus McNeil - Race Discrimination/ Pay Disparity –Marcus McNeil is a law

enforcement officer with HCC and has been employed there for more than nine (9) years. Similar

to other Black police officers at HCC, Mr. McNeil is paid less than White and Hispanic officers

with the same or lesser seniority. The pay disparity became further evident once the pay scales

were changed. This resulted in Black officers with longer tenure at HCC earning less than White

and Hispanic officers with less experience. Mr. McNeil has also witnessed the preferential

treatment afforded to White and Hispanic officers where policy violations are concerned. Black



                                            Page 47 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 48 of 82




officers are disciplined more often and more severely for the same policy violations compared to

their White and Hispanic coworkers. Any complaints by Black police officers to HR are sent back

to the supervisors that are likely engaging in the harassment, resulting in further retaliation against

the reporting officer. Mr. McNeil has been wrongly disciplined for policy infractions that did not

occur, which diminished Mr. McNeil's opportunity for promotions and other employment benefits.

Due to the constant harassment and discrimination at HCC, Mr. McNeil suffers from hypertension

and mental stress, for which he has been undergoing treatment with his physician.

       173.    Lue Mims - Race Discrimination— Ms. Mims was advised she was not qualified

for the position she is currently performing. The change was supposed only to be a title change,

not a duty change. Ms. Mims has been with HCC since 2014. Her managerial duties were taken

away and she was replaced by a younger, unqualified individual. Ms. Mims has conducted her

duties faithfully and diligently; nevertheless, she faces continual harassment and retaliation to

force her to resign or face inevitable termination. Ms. Mims remains in constant fear of being

unjustly harassed until she is terminated, similar to the conduct to which other Black individuals

have been subjected. Ms. Mims has witnessed the advancement of unqualified Hispanics to

management and leadership levels, where they have created hostile work environment, particularly

towards herself and other Black individuals.

       174.    Ricardo Modeste - Race Discrimination/Harassment/Wrongful Termination— Mr.

Ricardo Modeste is a former HCC employee that worked as a Senior Lab Assistant and was forced

out of his employment at HCC in May 2019, after working there from 2011. Due to his appearance,

Mr. Modeste was mistaken to be of Hispanic origin, but once his ethnicity as a Black person

became known, he was subjected to the same discrimination that other Black employees at HCC

were facing. In May 2019, Mr. Modeste was removed by HCC police officers when another HCC



                                            Page 48 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 49 of 82




employee claimed that he was causing her stress. The allegation was never proven. Before being

removed from HCC, Mr. Modeste continually faced harassment from supervisors and coworkers

based solely on the fact that he was Black. His work product was reviewed continuously and

criticized for minor errors that were also going unnoticed in Hispanic employee’s work product.

In meetings, Mr. Modeste was regularly screamed at and talked over, and this created an

atmosphere of constant intimidation and retaliation for him. While he was at HCC, Mr. Modeste

frequently suffered from anxiety in his interactions with the department and campus managers,

particularly when he was identified as Black as opposed to Hispanic.

       175.    Krishna Morancie - Race Discrimination: Pay Reduction/Wrongful Termination—

Ms. Morancie worked at HCC as an Enrollment Specialist. She was wrongfully terminated when

a Hispanic coworker falsely alleged that she was not completing the assignments tasked to her.

This allegation was false, but her supervisors did not conduct a reasonable investigation of the

allegations and terminated her employment. Due to her Hispanic coworker's false allegations, and

the incompetence of her supervisors in failing to conduct a thorough investigation, Ms. Morancie

was fired because HCC listened to a Hispanic voice over that of a Black voice. After Ms.

Morancie's termination, she filed a complaint with her immediate supervisor, and she was never

given a response, let alone the opportunity to clear her name. Ms. Morancie's termination adversely

affected her ability to obtain employment, and the stigma follows her to other places of

employment.

       176.    Miesha Mosley -Race Discrimination: Harassment/Forced Resignation — Ms.

Mosley is a former HCC employee who resigned from her position due to constant harassment

from her direct supervisors that prevented her from faithfully completing her duties. She started

her employment at HCC in 2010 in the HR department and continued there until her resignation.



                                          Page 49 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 50 of 82




She held the position of HR Lead Administrator during her tenure. She was often directed to make

exceptions to HCC and HR policies. These policies were subjectively changed to benefit Hispanic

and White employees and adversely when they involved Black employees. Janet May was one of

Ms. Mosley's supervisors, and Ms. Mosley was told by Janet May to circumvent HCC policies for

individuals May favored. HCC also hired a manager to supervise Ms. Mosley's department, who

was unqualified for the position and did not have the requisite experience needed for the position.

The unqualified supervisor, under directions from Janet May and others, began a policy of

harassing and retaliating against Ms. Mosley in an effort to end Ms. Mosley's employment. Faced

with the prospect of eventual termination, and to avoid further embarrassment and stress, Ms.

Mosley tendered her resignation. Prior to leaving HCC, Ms. Mosley was aware of the

discrimination that was leveled against Black employees and the preferential treatment being

afforded to White and Hispanic employees by HCC supervisors and throughout the organization

as a matter of policy. In Ms. Mosley's case, she was singled out for not following policy when that

was not the case. She suffered the sting of HCC’s discriminatory policies and practices directed at

Black employees. In one instance, Ms. Mosley's supervisor, Maureen Pollo, publicly berated Ms.

Mosley in front of other coworkers and HCC staff. Conduct like this was never directed at Hispanic

employees. Ms. Mosley's role at HCC was undermined in various manners, including diminishing

her presence on the HCC website for her department while promoting Hispanic employees. In June

2020, Ms. Mosley was given lower ratings by her supervisor Ms. Pollo, in an effort to pad her

personnel file for eventual termination.

       177.    Ameenah Muhammad - Race Discrimination/Job Reduction/Pay Reduction — Ms.

Muhammad is an adjunct professor at HCC. She has been teaching since 2012. Throughout 2018-

2019, Ms. Muhammad was also paid separately for helping to write and develop a curriculum for



                                           Page 50 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 51 of 82




HCC's online college. In 2019, Ms. Muhammad received a call from her prior program manager,

Yoshkiko Fields, a Black male, who informed her that "he had nothing do with it." At the time,

Ms. Muhammad was not sure what he was talking about, but a short while later, she came to learn

that one of her online classes had been removed from her and given to another teacher, Ms. Rosa

Cruz, a Hispanic female. When Ms. Muhammad pressed her HCC supervisors for an explanation,

she was informed that she was being “displaced” because she did not help build the curriculum

and that Ms. Cruz worked really hard on the curriculum and should "be rewarded." After

explaining that she worked on the curriculum as well and was even paid separately for it, Ms.

Muhammad was told by Janet Herrald, a White female, that they "needed to spread the wealth that

they have to bring in new people." Ms. Muhammad was shocked. Her class had been taken away

from her for absolutely no reason. As an adjunct professor, Ms. Muhammad is paid hourly rather

than by salary. The number of classes she teaches directly impacts her income. The Hispanic

“replacement” was not more qualified than Ms. Muhammad.

       178.    Mary Page - Race Discrimination: Forced Retirement— Ms. Page became a witness

and victim of the “transformation program” instituted at HCC when the counseling department

became the focus of that “program.” When faced with the challenge of reapplying for a position

she had successfully held for more than three (3) years, she elected to retire. She chose to retire

because it became unbearable to stay any longer at HCC and suffer the discrimination and

harassment she and other Black colleagues were facing on a daily basis. Specifically, she and other

Black individuals were constantly denied the opportunity to interview for or be selected to fill

positions that eventually went to less qualified Hispanic individuals—candidates which either had

no experience, less education, and/or fewer years of service in the positions for which they were

applying than Black applicants.



                                          Page 51 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 52 of 82




       179.    Shirley Parish - Race Discrimination—harassment/hostile work environment. Ms.

Parish is a former HCC employee who resigned from her position due to discrimination,

harassment, and retaliation. Her last position at HCC was as "Manager HRIS Quality Assurance."

By all accounts, Ms. Parish was an outstanding employee until she was subjected to a hostile work

environment by her supervisors, Hina Naik, a non-Black female, and Janet May, a white female.

Ms. Naik was Ms. Parish's direct supervisor since 2013 and managed Ms. Parish and others in the

department with an iron fist, further emboldened by Janet May. Ms. Naik created a negative and

oppressive environment for her subordinates and terminated or forced out a number of Black

employees. Ms. Naik constantly harassed Ms. Parish and once even publicly berated her in front

of the entire IT department. Ms. Naik was known to regularly mistreat and disrespect her Black

subordinates. When employees complained to Janet May, no action was taken. In one instance,

after receiving an unwarranted negative performance evaluation from Ms. Naik, Ms. Parish filed

a complaint with the Equal Employment Opportunity department, an internal department of HCC.

Ms. Parish was advised to meet with Janet May. Ms. Parish knew that Ms. May would take no

action to resolve the conduct and chose to tender her resignation. Had it not been for the unrelenting

abuse from Ms. Naik, with Ms. May's accommodation, Ms. Parish would have continued in her

employment at HCC until she could retire in 2021.

       180.    Cynthia Patton - Race Discrimination: Reduced Job Responsibility/Forced

Retirement — Ms. Patton worked for Houston Community College for over 11 years until being

“transformed” in September 2020. The Tax and Finance Compliance Department opened five

years ago, and in that time period Ms. Patton and Plaintiff Frederica Watson, another Black female,

were both transformed. Both of these plaintiffs worked extremely hard to develop a highly

functioning and thriving department with automated processes, developed and implemented



                                           Page 52 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 53 of 82




exclusively by these two Plaintiffs. Their supervisor, Carin Hutchins, a white female, provided

little to no leadership nor did she embrace the department elevating it to the level promised at the

creation of Tax and Finance Compliance, and caused both Ms. Watson and Ms. Patton to face an

onslaught of discriminatory practices. When Ms. Hutchins arrived, Ms. Patton felt immediately

devalued by her lack of interest in the department's day-to-day operations as the Associate Vice

Chancellor. She took no interest in the department and made no attempt to work with either Ms.

Watson or Ms. Patton. Ms. Hutchins never reassigned the other tax functions to the department as

had been promised. The other tax functions consisted of 1099’s, 1098’s, 940s, and any other tax

functions the college encountered. At times, Ms Hutchins would assign tax functions to the

Accounting unit, which comprised mostly of White and Hispanic employees, knowing that such

functions should have been assigned to the Tax and Finance Compliance unit. Then when it was

announced that Ms. Hutchins would be eliminating the department altogether and not reassigning

Ms. Watson or Ms. Patton to new positions. the reason given was that the Tax and Finance

department was not suitable for a 2-year college. However, that was not the logic used a few years

earlier when the department was created, and when Ms. Watson and Ms. Patton were moved into

the department. Out of the entire Tax and Finance transformation plan only the Black employees

were displaced. After the transformation was completed, Ms. Hutchins left the college two weeks

later. As part of the Transformation she also eliminated two other older BLACK women’s

positions in the Student Accounting unit. One of the ladies was over 65, and one was approximately

59, all long-term employees having worked for HCC for 15-20 years. All three of these Black

employees were forced to leave.

       181.    Wilma Perkins -    Race    Discrimination:    Demotion/Salary     Reduction/Forced

Retirement – Dr. Wilma Perkins was an HCC employee who worked there for nearly twenty-five



                                          Page 53 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 54 of 82




(25) years before her position was "transformed" to a lower position with a reduced salary thereby

forcing her into early retirement. Dr. Perkins began working at HCC in April 1992 in the Financial

Aid department. Her last position was "Financial Aid Manager" at the Southwest Campus. The

department was reorganized, and the positions were "transformed." This resulted in all the

employees reapplying for their positions, albeit with new titles, but the duties remained the same.

When the positions were advertised, Dr. Perkins applied for and was interviewed but was not

offered a position, despite repeated assurances from Ms. Saucier, a White female, that Dr. Perkins’

job was safe. The positions ended up going to younger individuals with less experience and

qualifications than Dr. Perkins. At least one position went to a Hispanic individual, Lisa Chow.

There was a position available for "Financial Aid Officer," but that position too went to another

Hispanic female, Ana Marie Lopez. Ms. Lopez was later promoted to "Assistant Dean." All of the

individuals that retained their positions, or were promoted, were less qualified and had less

experience than Dr. Perkins. In February 2016, Dr. Perkins was informed that she would be

demoted from her current position and receive a deduction in pay. If Dr. Perkins did not accept the

demotion, then she would be terminated once the position she occupied was closed. Disheartened

and at risk of losing her retirement benefits the only viable option was to consider herself

constructively discharged from the College.

       182.    Beverly Perry -    Race   Discrimination—Dr.      Perry   experienced    years   of

mistreatment, insults, and was demoted from the Biology Chair, and was passed over for

promotion. Dean Dr. Tom Loesch, a white male, caused all of the changes in Perry’s position.

Perry’s email account was moved to the SW area server to check her emails and erase them when

she complained about her treatment. Hispanics and Whites were never treated som disrespectfully.

       183.    Gertrude Perry-Ridley - Race Discrimination/Hostile Work Environment—Ms.



                                          Page 54 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 55 of 82




Perry-Ridley was required to reapply for her job under “transformation” in an attempt to get her

and another tenured colleague to retire/resign. Numerous experienced and qualified Black

colleagues were routinely passed over and positions systematically filled by less-

experienced/qualified Hispanics. Ms. Perry-Ridley was working in a counselor's position until the

transformation. The first reorganization required all counselors to obtain a Licensed Professional

Counselor (LPC) certification. At the time, there were no documented specifications or guidelines

given to the counseling department other than obtaining the LPC certification. Ms. Perry-Ridley

already had this certification before the requirement was imposed. After some time, she was

informed that her LPC certification would not be recognized by the College because it was not

issued in the state of Texas and she suffered adverse employment actions thereafter. Similar

mistreatment was not imposed on White and Hispanic coworkers.

       184.    Sheila Quinn - Race Discrimination: Harassment/ Hostile Work Environment/

Forced Resignation — Ms. Sheila Quinn is a former employee of HCC who resigned from her

position because of racist treatment she experienced at the College. At the time of her departure

from HCC, Ms. Quinn was working as a manager in External Reporting at the Southeast College.

In this position, she was excluded from group lunches and meetings with the COO and office

manager; denied flexible arrival time while a fellow White co-worker with the same situation was

granted flexible arrival times; refused an assigned parking space even though her position

warranted a parking space; suffered unequal pay as compared to a white male that had the same

role and duties and she. Additionally, Ms. Quinn was granted a promotion but it was revoked and

given to a Hispanic male after the President, also Hispanic, placed a call to stop her hire.

       185.    Ernest Reynolds - Race Discrimination: Pay Disparity/Role Reduction—Mr.

Reynolds worked at HCC for over 30 years, from 1983 until his job’s transformation in 2018. Up



                                           Page 55 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 56 of 82




until his forced ouster, he held the position of Director of Educational Technology Services.

Without notice, the former position as Manager of Simulation Center was “transformed” to a

Student Services position by the current College President (Dr. Philip Nicotera, a Hispanic male).

The duties and responsibilities were outside of the job description scope of Mr. Reynolds's new

position. He was placed in a very awkward position since Coleman College actively involved the

planning and design phases with the architects and program managers for the new ten-story

building that included a much larger Simulation Center. Although the work was clearly outside his

new employment scope, Mr. Reynolds was never offered or paid any stipend for work outside his

job description for years, as was required by HCC policy. Mr. Reynolds later found out that two

of his peers with the same job description were being paid extra stipends for assignments or

functions outside of their job description (they were both White males). Mr. Reynolds asked the

College President about the missing stipend and was told that the Simulation Center Management

was part of his job description and could fall under "other duties as assigned." When Mr. Reynolds

met agains with the President about his job description, the President became agitated and told

Mr. Reynolds he would rewrite the job description and include the Simulation Center Management

within it to avoid paying the stipend.        Mr. Reynolds's department began going through

“transformation.” There were six employees across the HCC district with the same title and job

description as Mr. Reynolds (two White males, two White females, one Latina female, and Mr.

Reynolds, the only Black). HCC transferred the positions from reporting to the College Presidents

to a district-wide department, the six jobs becoming three regional positions, forcing the employees

to compete with internal and external applicants for those positions, apply for a different position,

or be terminated. One White male resigned, and the other White male got another job within HCC

before the consolidation. Only the Latina female was retained. At the time of his departure, Mr.



                                           Page 56 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 57 of 82




Reynold’s salary was $106k, the lowest paid of all directors even though he was there the longest.

Mr. Reynolds suffered racial discrimination while he worked at HCC and as a result of his position

being “transformed” leading to his leaving HCC.

        186.      Kristen Rhodes - Race Discrimination: Pay Disparity, Harassment—Ms. Rhodes

was constructively discharged from her position at HCC due to constant harassment and

discrimination she was forced to endure under her Hispanic supervisor. Prior to her constructive

discharge, Ms. Rhodes had been a dedicated employee of HCC for over six (6) years, and had

applied for promotions but was overlooked in favor of White and Hispanic applicants. Ms. Rhodes

was subjected to constant badgering, retaliation, and discrimination from her Hispanic supervisors.

She was also subjected to pay discrimination as she was paid significantly less than her coworkers,

even though she had the same, if not more, experience and qualifications as those coworkers of a

different race.

        187.      Erica Rhone - Race Discrimination: Bullying/Harassment/Pay Disparity— Ms.

Rhone moved into the Financial Aid Department because her previous department was dismantled.

She has had issues with Joellen Saucier (white female; Executive Director of Financial Aid), who

has bullied and verbally abused her. Ms. Rhone filed grievances against Ms. Saucier, and nothing

was done. She asked to be moved out of the department, and Karen Hutchins, a white female,

would not move her from the department. Ms. Rhone filed grievances with HCC's HR and EEO.

She told HR that she feels harassed and threatened. However, as Janet May and Joellen are personal

friends, nothing was done about the situation. Furthermore, Ms. Rhone has a master's degree, but

non- Black new hires with bachelor's degrees earn more than she earns.

        188.      Carrie Robinson - Race Discrimination: Harassment/Bullying– Ms. Robinson

worked at HCC in various positions from 1999 until she was wrongfully terminated in October of



                                          Page 57 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 58 of 82




2016. In 2014, she started working for Vicki May, a white female, in the Division Chair of

Emergency Medical Services department as the Divisional Secretary. When Ms. Robinson first

started working for Ms. May, she had to scramble to clock in because Ms. May or someone under

Ms. May would be working on Ms. Robinson's designated computer. HCCS had a policy that

employees could only log into their respective work areas, but Ms. May did not adhere to this rule.

Ms. May would also make racial statements around Ms. Robinson, such as "she had some flogging

to do upstairs" regarding students she claimed she needed to get in shape and that she has to

"practice tying her nooses." Ms. Robinson became pregnant in 2016 and, per her Doctor's orders,

required some minor accommodations in order to safeguard the pregnancy and her child's health.

Ms. May disregarded the medical directive. Rather, she had Ms. Robinson work in a dusty storage

room and asked her to carry out physical tasks against her doctor's orders. Ms. May told Ms.

Robinson that "it's not going to kill you or the baby." Later in that year, Ms. Robinson submitted

a leave request to attend her Aunt’s funeral. However, Ms. May tried to block the request.

According to HCCS’ policy, Ms. Robinson would be allowed to attend the funeral as long as it is

an immediate family member. Nonetheless, Ms. May threatened to fire Ms. Robinson if she left.

The following month, Ms. Robinson's doctor filed her FMLA papers in July 2016 so that Ms.

Robinson could remain on bed rest until delivery of the baby in January 2017. While she was on

Intermittent FMLA and Maternity leave, HCC filed papers to terminate her employment. They

also demanded she come to work so they could fire her while at the workplace. White and Hispanic

employees were not treated this way at HCC.

       189.    Katherine Robinson - Race Discrimination: Pay Disparity—Ms. Robinson is an

HCC police officer and has been facing racial discrimination since 2014. She has applied for, and

had interviews with the Chief, for a supervisor position after she was recommended by the manager



                                          Page 58 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 59 of 82




for the position. She was turned down without reason. She has applied for the position of Dispatch

Supervisor more than four times since 2014, and although she is qualified for the position, she has

not been offered an interview. She also receives a lower salary for the same job duties compared

to other similarly-tenured White and Hispanic officers.

       190.    Felicia Rucker-Carter -    Race     Discrimination:    Harassment/Retaliation/Pay

Disparity — Ms. Rucker-Carter has been at HCC for almost 23 years and has been in the Police

Department for 13 years. She has never received a raise in the police department despite Hispanic

officers with less experience receiving salary increases. There have been several Hispanic officers

in that timeframe who were hired with fewer years of service that are making $60,000 or more a

year. Ms. Rucker-Carter only makes $52,000. In 2013, she was injured working a second job. HCC

PD refused to allow her to file workers' compensation. Ms. Rucker-Carter sued HCC for violating

her right to file a worker’s compensation claim. As a result, there was a change to the internal

policy of denying workers comp for second jobs. After filing her lawsuit, she was moved back and

forth between her campus and the 3100 Main building as retaliation. Her schedule was often

changed, although it was understood that most officers would keep their schedules. Hispanic

Officer Vasquez was injured, and they made arrangements for her to do roll call, etc. Martinez and

Cunningham kicked her out of roll call and put her at the front desk. They would refuse to allow

her to make up time missed as a result of her therapy. HCC Police Department claims there is no

light duty for anyone unless you are on worker's compensation even though they provide light duty

options to some Hispanic and White officers. She also faced discrepancies with salary, sick time,

and time off compared to other non-Black officers.

       191.    Rose Russell - Race Discrimination: Constructive Discharge due to Transformation

—Ms. Rose Russell had over twenty-five (25) years of service with HCC when her position was



                                          Page 59 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 60 of 82




"transformed." When her position was "transformed" in 2017, she was constructively discharged

because the new position would substantially reduce her pay and, further, adversely affect her

retirement benefits. Ms. Russell’s position was “transformed,” and the same duties she previously

performed were not the same for the new employee. The “transformation” excluded her from

enjoying benefits that she otherwise would have enjoyed had she not been forced out of HCC.

       192.    Victor Seaborn - Race Discrimination: Denied Promotion/Advancement/Income

Loss/Retirement Loss/Constructive Discharge—Mr. Seaborn is a former employee of HCC. He

was constructively discharged from his position in 2018 after nearly twenty (20) years with the

College as a result of the racial discrimination he and other Black employees were experiencing at

HCC. Mr. Seaborn started working at HCC in 1999 and progressively moved up the organization

to the "Lead Campus Technician" position at the time of his departure. While at HCC, he excelled

in the various positions he occupied. However, he was never allowed to become a manager. His

supervisor, Jim Livesay, a White male, told Mr. Seaborn on several occasions that Livesay would

not have hired Mr. Seaborn, and preferred hiring a Hispanic person instead. Mr. Seaborn also

experienced racial discrimination when Livesay provided preferential treatment of Hispanic

individuals that he did not afford Black employees. One such example involved Ismael Rodriguez,

a Hispanic male, who was in a similar position as Mr. Seaborn. Livesay favored Rodriguez in

assignments and replaced Mr. Seaborn with Rodriguez from Executive Support, despite Mr.

Seaborn providing excellent service over all the years he performed those duties. Furthermore,

when the "transformation" began, Black employees were generally being paid less than their White

and Hispanic counterparts. Mr. Seaborn was also actively discouraged from applying for

management positions. When he applied for such positions, he was not interviewed even when he

met the qualifications for the positions. When Mr. Seaborn sought advice on advancing his career



                                          Page 60 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 61 of 82




at HCC from a superior, Charles Cordero, a white male, he was told that the manager positions

required previous managerial experience. This was false and not listed as a requirement for the

positions for which Mr. Seaborn applied. Facing the insurmountable odds and stress of working in

his position, and with no further prospect for advancement, Mr. Seaborn was constructively

discharged in September 2018.

       193.    Yolanda    Simmons-Moore        -   Race    Discrimination:    Denied    Promotion/

Advancement/ Hostile Work Environment/Harassment/Income Loss/Retirement Loss—Ms.

Simmons-Moore is a current HCC employee that began her career at HCC in 1989 and currently

works as an "Enrollment Services Assistant." She has held that position since February 2020.

Before the present position, Ms. Simmons-Moore worked as a "Senior Administrative Assistant"

with the Adult Education and Literacy Program, located at the administrative offices of HCC.

While working as a Senior Administrative Assistant, Ms. Simmons-Moore worked under Dr.

Christina Robinson, a wWhite female, who regularly harassed, discriminated against, and

retaliated against her because Ms. Simmons-Moore would not violate HCC policy. Dr. Robinson

created a hostile work environment for Ms. Simmons-Moore by making it difficult for her to

complete her duties, preventing her from accounting for discrepancies, and hampering Ms.

Simmons-Moore's ability to be overall successful in her position. This type of conduct was not

directed at anyone else and appeared to be racially motivated to terminate Ms. Simmons-Moore.

Dr. Robinson would also fabricate expenses to meet her needs without providing valid

justification. When HCC finally discovered Dr. Robinson's spending extravaganza, she was

required to attend a class on financial spending, had her authority to access funds limited, and was

disciplined by HR. Dr. Robinson held a grudge against Ms. Simmons-Moore for not helping cover

her malfeasance and subsequently wrote Ms. Simmons-Moore's position out of the financial grant



                                          Page 61 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 62 of 82




for the 2020 fiscal year.     Thus, ending her employment.

       194.    Sonya Sneed -      Race    Discrimination:   Denied    Promotion/     Advancement/

Demotion/ Income Loss/Retirement Loss/ Constructive Discharge—Ms. Sneed is a former HCC

employee who was constructively discharged. She worked at HCC between 2006 and 2018, and

her last position was as Life Center Manager. Prior to the "transformation," Ms. Sneed applied for

multiple positions that she was well qualified for, only to learn that the position was given to an

unqualified White or Hispanic individual. One such position was for the Director of Dual Credit.

Ms. Sneed applied for the position in 2016 because she was the most qualified applicant for the

position. Ms. Sneed was successful in her first and second interview and was sure she would be

offered the position, only later to learn that the position had been given to a White female who was

less qualified for the position. In another instance, at the direction of Dr. Harmon and Mr. Wilson,

Ms. Sneed was directed to write a proposal for a new position with a new title and duties that

would be given to Ms. Sneed to manage the gym at HCC; however, Ms. Sneed later learned that

this particular position was given to Caprice Dotson, another White female. As a result of

witnessing these inequities, based solely on her race, and despite her qualifications, Ms. Sneed

later was constructively discharged after reasonably concluding she would never receive a

promotion at HCC.

       195.    Jonathan Taylor - Race Discrimination Denied Promotion/Advancement /Income

Loss/Retirement Loss — Mr. Taylor is currently employed at HCC and has over twenty (20) years

of experience working there. He has been repeatedly overlooked for promotions, including in one

instance when a Hispanic male with less experience and qualifications was given a position over

Mr. Taylor. The excuse given by HCC for not promoting Mr. Taylor at the time was that he was

not qualified for the position; however, the Hispanic male that was given the position had even



                                          Page 62 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 63 of 82




fewer qualifications than Mr. Taylor. The discrimination faced by Mr. Taylor began when his

previous supervisor, Linda Compte, was removed from HCC and replaced by Sal Marroquin, a

Hispanic male. Mr. Marroquin promoted the Hispanic male rather than Mr. Taylor. In January

2019, after facing persistent discrimination, Mr. Taylor filed a discrimination complaint against

Sal Marroquin and Antonio Quintero. In May 2019, the findings of the investigation ruled in Mr.

Taylor's favor, but no further action was taken by HCC to correct the racial discrimination Mr.

Taylor is experiencing at HCC.

       196.    Shiarnice Taylor Burns - Race Discrimination: Bullying/Harassment/Hostile Work

Environment – Ms. Taylor is a current HCC employee and has been an adjunct faculty member in

the Psychology and Student Success departments at the Central College since 2015. Since the

inception of her employment at HCC, Ms. Taylor has been experiencing racial discrimination from

her supervisor and other faculty. Her supervisor and department chair, Karen Saenz, a Hispanic

female, continually discriminate against her because of her race. For example, Ms. Saenz often

refers to Ms. Taylor as "Shaniqua" when speaking to her or about her to others. Ms. Saenz has also

taken adverse employment action against Ms. Taylor by threats of termination and putting Ms.

Taylor on a "bad debt" list, which prevented Ms. Taylor from being able to teach other

departments. Ms. Taylor wanted to teach additional classes to supplement her income and teach

classes for another department but only after pleading with the other department chair to allow her

to do so and without any support from Ms. Saenz. Furthermore, in 2017 Ms. Taylor was on medical

leave for foot surgery, and another Professor, Mr. Christopher Alas, a White male, taught Ms.

Taylor's class and, in teaching that class, informed Ms. Taylor's class that she was, in fact, getting

a gender reassignment surgery. Upon learning of Mr. Alas' statements, Ms. Taylor was horrified

and complained to Ms. Saenz. After receiving Ms. Taylor's complaints, Ms. Saenz took no action



                                           Page 63 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 64 of 82




and did not reprimand Mr. Alas. Ms. Taylor insisted that corrective action be taken against Mr.

Alas, in response to which Ms. Saenz became irate with Ms. Taylor and threatened Ms. Taylor

with disciplinary action. Ms. Taylor has also faced challenges in securing a full-time teaching

position at HCC. Ms. Taylor is also subjected to more scrutiny than other non-Black faculty,

including Ms. Saenz personally reviewing Ms. Taylor's syllabus every semester but not conducting

the same review for White and Hispanic faculty.

       197.   Crystal Thomas - Race Discrimination Denied Promotion/Advancement/Income

Loss/Retirement Loss —Ms. Thomas has been employed by HCC since 2003 in various positions,

some being part-time. On November 19, 2008, she accepted a position as a full-time employee,

working as an Enrollment Assistant (Student Services) at North East Northline Campus. She was

chosen to work at the NE Pinemont location due to the HCC “Transformation” implemented by

Chancellor Maldonado. Ms. Thomas was one of the lowest paid employees in Admissions, even

though some employees had no degrees, such as Eva Arismendez, a Hispanic employee in the

Admissions department. Ms. Thomas' Performance Excellence Program Evaluations (PEPE) have

been good-to-exemplary over her 12-years at HCC. To date, she is still the lowest paid Enrollment

Assistant even though she has a more robust educational background. Ms. Thomas also applied

for the Advising Manager position. Although she was clearly qualified, two Hispanic females, lva

Guzman and Laura Valdez, both with less experience than Ms. Thomas, were selected along with

one Hispanic male (Alejandro Davalos Ospina) also with less experience. It was rumored that Mr.

Ospina received his position due to his personal connection with Former Associate Dean Martin

Perez. Martin Perez also took the initiative of prepping/ cross-training Alva Guzman and Laura

Valdez even while Ms. Valdez finished up her degree, whereas Ms. Thomas had already received

her degree and would have required minimal preparation or training, if any. Another Hispanic



                                         Page 64 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 65 of 82




female, Frances Pollo, was also selected for a position at the HCC SE Campus.

       198.    Brenda Tillis-Allen - Race Discrimination: Wrongful Termination—The

Chancellor began speaking publicly of a district-wide transformation within a year of his

appointment. Dr. Christina Robinson later sent out mass emails stating a layoff would be coming

within the year. Ms. Allen was scheduled to be laid off on June 30, 2018. Then another email stated

the date change and the new effective layoff date would be July 2018. The date change was to

accommodate the workload and workforce that was needed for the enrollment period. Once HCC

had squeezed every last drop of work out of Ms. Allen, she was terminated. During this time, Dr.

Robinson was requesting employees to utilize all of their vacation time, a scheme so that HCC

would not have to compensate these transformed employees any more than they were required.

They were also giving the employees "compensation time" in lieu of overtime pay. For example,

if an employee worked 50 hours in a particular week, rather than being given 10 hours of overtime

pay, the employee would earn 10 hours to count towards their vacation time. Throughout the

transformation period, Ms. Allen had begun taking on the requirements of a Program Assistant.

Although she was ably handling the duties, while she was out on FMLA leave, she was told by Dr.

Robinson that she would need to reapply for the position along with everyone else so that everyone

could stand a fair chance. Due to the transformation, Ms. Allen was treated unfairly and was made

an easy target for the lay-off. It appeared only certain staff were handpicked for layoffs, the

majority of them being Black, including Ms. Allen.

       199.    Godwin Unuigbokhai - Racial Discrimination: Denied Promotion/ Advancement/

Demotion/Income Loss/Retirement Loss—Mr. Unuigbokhai has been working at HCC for over

21 years. He held the position of Manager Technical Support position for more than eight years in

HCC IT, including many years in other positions and holds a master’s degree in Information



                                          Page 65 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 66 of 82




Technology. He was told in a letter that the position he held would no longer exist as a result of

“transformation.” At the time this letter was presented to him in the presence of an HR

representative (Satrice Morris), the new Campus Technology Services lead (Regional Manager)

positions had already been filled while being advised to apply. Fortunately, he did apply for the

Regional Manager Campus Technology Services position, which is equivalent to the Manager

Technical Support position in functions that he held at the time the positions were still open. He

was told that he would not be considered for an interview nor offered a position. Instead, one of

the three Regional Manager Campus Technology Services positions was offered to a Hispanic who

had no experience in the functions or duties of the position. The announcement of his new position

identified his background in IT Project Management which is not directly related to the functions

of the position he has been offered. In essence, he was demoted and now holds a Senior Technician

position—a position that used to report to him.

        200.     LaQuinta Vargas - Race Discrimination: Pay Disparity—Ms. Vargas is a current

HCC employee and works as an Academic Advisor and Adjunct Professor. Ms. Vargas has been

a loyal and dedicated employee. However, her Hispanic supervisors have made it difficult for Ms.

Vargas to fulfill her duties without feeling threatened, bullied, and worried about her job security.

Ms. Vargas and other coworkers have faced constant scrutiny from their Hispanic supervisors,

with reprimands for minor infractions.        Other Hispanic and White employees are not treated

as harshly, if at all.

        201.     Alyssa Wallace - Race Discrimination: Denied Promotion and Advancement/

Demotion/Income Loss/Retirement Loss—Ms. Wallace is a police officer within the Houston

Community College Police Department. She has been an officer at HCC since July of 2019. Ms.

Wallace has been an exemplary employee and has obtained all necessary and additional



                                           Page 66 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 67 of 82




certifications to perform her duties well and above reproach. Nevertheless, similar to other Black

police officers employed at HCC, she is severely underpaid for the same position and duties that

other White and Hispanic officers are paid. Specifically, a Hispanic officer with similar

qualifications to Ms. Wallace was hired around the same time. The Hispanic officer, Jennifer

Montieo, was onboarded with a starting salary of nearly $10,000 more than Ms. Wallace. More

alarming, Ms. Wallace was forced to patrol HCC without all of the necessary equipment required

by an officer to do their job safely and effectively. She was not provided with a taser until

December 2019, only after a more senior Black officer forced the department to issue her one. No

reason was ever provided to Ms. Wallace as to why she would be endangered this way. Ms.

Wallace and other similarly situated Black officers at HCC have continuously brought the pay

disparity issue to their supervisors’ and HR's attention. To date, no action has been taken by HCC

to ensure that these dedicated officers are paid equal or comparable to their White and Hispanic

counterparts. Ms. Wallace has continued to be intimidated and abused by her superiors and faced

unwarranted disciplinary actions. Regarding the present lawsuit, Ms. Wallace and other Black

police officers have been threatened with termination if they participated in this lawsuit by their

supervisors.

       202.    Germaine Washington - Ms. Washington has worked at HCC as a Manager of

Conference Services for the last five (5) years. She has been refused the title and compensation

paid to directors even though she handles and performs the duties of a director. Even when a recent

directorship opened up, she was told by her supervisor that she would not be allowed to assume

the position even though she was the best qualified and already doing the work of the director. In

addition, instead of bestowing on her the title for the job functions she was performing, she was

told that HCC would be willing to pay her a stipend for the work, but not bestow on her the title.



                                          Page 67 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 68 of 82




Thus, even though she handles and performs the same tasks and responsibilities as other non-Black

directors, she is the only employee required to maintain the title of manager and s lower P9 job

classification instead of a P10 rating like the other non-Black directors. Also, after being disclosed,

Ms. Washington has suffered harassment and retaliatory actions from the same person who

discriminated against another Black HCC employee, the lead plaintiff named in another racial

discrimination lawsuit against HCC. That person is HCC supervisor Maya Durnovo. Below are

but a few examples of the treatment Ms. Washington has had to endure at the hands of Ms.

Durnovo:

       a.       January 11, 2021 – Ms. Washington’s work on projects was omitted from the

       departmental binder—a report prepared by Durnovo to show completed work on behalf of

       HCC. Despite several significant projects Ms. Washington had successfully completed, her

       work was the only employee’s work under Durnovo that had been omitted. It was only

       after another supervisor, Brenda Rios, inquired as to why Ms. Washington was not

       mentioned anywhere in the report that Durnovo had to correct the omission. Such exclusion

       of Ms. Washington’s work had not previously been done.

       b.      January 28, 2021 – Ms. Durnovo sent an e-mail instructing Ms. Washington to

       begin performing clerical tasks like keeping the calendar of events even though Ms.

       Washington was a management-level employee. Such tasks are customarily reserved for

       administrative staff, like secretaries, not managers at Ms. Washington’s level, and the fact

       that Ms. Washington was tasked with performing such clerical work is also noteworthy in

       that Ms. Washington holds an MBA – a degree not associated with being tasked to perform

       such duties at HCC.

       c.      February 1, 2021 – Ms. Durnovo informed the rest of her staff that she had assigned



                                            Page 68 of 82
Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 69 of 82




 Ms. Washington to maintain the calendar. Recognizing such an assignment to be

 demeaning to Ms. Washington, another colleague at the meeting spoke up regarding Ms.

 Washington's demotion in duties. Ms. Durnovo is said to have later chastised that employee

 for speaking out against her wrongful actions directed at Ms. Washington. Later, another

 supervisor, recognizing that Durnovo’s actions were inappropriate, advised Ms.

 Washington that the task of calendaring was not in Washingon’s job duties—which was

 correct—-however, Washington continued to prepare and work on maintaining the

 calendar so that it could not be used against her by Ms. Durnovo. Such conduct evidences

 disparate treatment of Ms. Washington by Ms. Durnovo.

 d.     Friday, February 5, 2021 – Ms. Washington received an email with a false

 disciplinary write-up by Ms. Durnovo. In that write-up, Ms. Durnovo wrongly accused Ms.

 Washington of not doing the calendar—a task she was given only a few days earlier,—and

 of not accepting additional duties to work at the Northeast campus. Both of these charges

 were false. Ms. Durnovo claimed that Ms. Washington declined to take on additional duties

 relating to the Center of Entrepreneurship when in actuality, it was Ms. Durnovo who

 instructed Ms. Washington not to meet with the President about those new duties. In an

 earlier email, dated December 9th, 2020, Ms. Durnovo had informed Ms.Washington that

 she should not meet with the President of the Northeast Campus regarding the Entrepreneur

 Program Development purportedly because Ms. Washington did not want to work outside

 of her job description. This was a manufactured untruth. Ms. Washington was able and

 willing to accept the additional duties if she was also fairly compensated for the additional

 job duties like other employees. Indeed, Ms. Washington volunteered to work at the

 Northeast campus when the staff determined that a Director position for that area was



                                    Page 69 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 70 of 82




       needed. At first, Ms. Durnovo told Ms. Washington to move forward with the duties even

       after Ms. Washington asked Ms. Durnovo to first obtain approval from HCC’s HR

       Department to ensure the position was in fact available. Upon learning that the position

       was not approved by HR, Ms. Durnovo told Ms. Washington that she could still perform

       the additional duties without being promoted to a Director position and rather was only

       eligible for a stipend. No other non-Black employee/colleague under Ms. Durnovo has

       been required to work under such conditions. All other employees doing the level of work

       being completed by Ms. Washington hold the title of Director and are paid increased

       amounts to conform with the workload. Only Ms. Washington is being held to a different

       and unfair compensation standard.

       e.      Ms. Washington is experiencing the same type of discriminatory practices as

       another Black female experienced at HCC—i.e., experiencing HCC’s all too familiar

       “padding” of Black employees’ personnel files in preparation for terminating the

       employees. Hispanic employee infractions, even when true, are overlooked or downgraded.

       Ms. Durnovo is now using this same tactic against Ms. Washington in retaliation for being

       associated with this litigation.

       203.    Frederica Watson - Race Discrimination: Denied Promotion/ Advancement/

Demotion/Income Loss/Retirement Loss—Ms. Watson was employed with HCC from 1998 until

her “transformation” in 2020 and had worked in various positions at HCC, mainly in the

Accounting Department. Ms. Watson was the only person (a 60+-year-old Black female) in the

Accounting Department that has been selected to be terminated in the entire 2020 Accounting

“Transformation.” Throughout her years in HCC’s accounting department, specifically after the

arrival of Janet May and Cesar Maldonado, she has personally witnessed and been the subject of



                                          Page 70 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 71 of 82




multiple instances of racial discrimination. She has witnessed many other Black employees being

scrutinized, investigated, demoted, transformed, and terminated for no justifiable reasons; while

White and Hispanic coworkers have little to fear. Throughout her tenure as the Executive Director

of Tax and Finance, her superiors have levied false accusations against her in attempts to set her

up for termination. When those efforts proved fruitless, she was targeted for transformation. After

being “transformed,” she applied for the Executive Director of Accounting position in August

2020, and HCC pretextually extended her termination date to September 30, 2020 to allow for the

interview process to occur. Some individuals familiar with the interview process have advised that

Ms. Watson was the best candidate and should have received the position but because upper-level

management would not agree, HCC postponed the selection of the position outright. This is just a

stall tactic to ensure her departure/forced retirement/constructive discharge before selecting

someone else for the position. If her original position were truly eliminated based on factors other

than age and race, one would think she would be awarded the Executive Director of Accounting

position as she was and is clearly the most qualified. Instead, HCC continues to demonstrate that

the true reasons for her “transformation” were due to race/age bias and discrimination.

       204.    Donna Williams - Race Discrimination: Wrongfully Terminated—On September

4, 2018, Ms. Williams was called into a meeting with Dr. William Tapp; Indra Pelaez, Dean of

Student Success; Barbara Ramirez, Director TRIO Upward Bound; and Deborah Decoteau,

Administrative Assistant, TRIO Upward Bound. Ms. Williams was told verbally that the budget

could no longer support her position of Advisor Pathways Case management and that as of

November 15, 2018, her position would be terminated. She was told that she was welcome to re-

apply for the position, but she was not guaranteed to be hired. Ms. Williams left the position on

November 15, 2018, as scheduled. She later spoke to Deborah Decoteau, Administrative Assistant



                                          Page 71 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 72 of 82




TRIO Upward Bound, in December of 2018. In that conversation, Ms. Williams found out that a

person had been hired in the same position at the HCC Southeast Campus. The person hired was

of Hispanic ethnicity. Her name is Luisa Rochez. On August 16, 2019, Xavier Barreda, a Hispanic

former student in the Upward Bound program and new Prairie View A&M University Graduate,

was hired in the position of Advisor Pathways and Case Management at Houston Community

College Southeast Campus. Although it was claimed that Ms. Williams was being terminated due

to lack of funds, the hiring of many Hispanic employees in her stead after she was terminated,

clearly reveals that was not true and that race was most likely the reason for Ms. Williams’

removal. Moreover, the program is a federally-funded by grant funds, and the grant funds had just

been renewed for five years. Thus, the funding was present, HCC just wanted to rid itself of

another Black employee—Ms. Williams.

       205.   Tina Young - Race Discrimination: Harassment/Retaliation—Ms. Young is a

current HCC employee and has been there for more than twenty (20) years. Ms. Young is currently

working at the Southeast Campus and has consistently received exemplary performance ratings on

her employee evaluations. During her time at HCC, Ms. Young has witnessed widespread racial

discrimination against Black employees at HCC, and she has filed several discrimination

complaints over the years against HCC, including a grievance against the White male Director of

Talent Engagement, Tom Anderson, in which she was successful. Due to her filed grievances, Ms.

Young has also been prevented from seeking a higher, executive-level position due to her race and

complaints against racial discrimination. In 2019, Ms. Young applied for an executive position

and was a finalist but did not get the position. Despite being the more qualified and experienced

candidate, the position was given to a lesser qualified White female. Ms. Young was not notified

that she was not being offered the executive position. She currently has a complaint against a



                                         Page 72 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 73 of 82




Hispanic female, Ms. Sandra Martinez, for violating HCC employee standards of conduct and that

complaint is currently under investigation by HCC and an external investigator. Ms. Martinez is a

close associate of Mr. Maldonado and others in the HCC administration. Ms. Young is one of the

few Black administrators remaining at the Southeast campus, and, thus, Ms. Young has been

forced to aggressively pursue and resist all attempts to have her terminated or removed from her

current position. Ms. Young's grievance against Ms. Martinez was improperly conducted by the

HR Department at HCC, in violation of the standards and policies promulgated by HCC, which

resulted in Ms. Young appealing her grievance. Ms. Martinez has a reputation for being "exacting

and aggressive" under the auspices of representing the "President's Office," this was further

confirmed by the report of Renee Mack, Manager of the Equal Employment Opportunity &

Training, in her investigation of Ms. Young's grievance against Ms. Martinez. Therefore, Ms.

Martinez is acting under apparent authority from Mr. Maldonado's office to harass and

discriminate against Ms. Young.

   D. Blocked or Asleep at The Controls”

       206.    All named Plaintiffs have suffered the sting of HCC’s clearly retaliatory,

discriminatory, and racially offensive conduct. HCC’s policies expressly authorized appeals to its

Board of Trustees—and there have been many by Black employees since Maldonado has been

chancellor. However, HCC’s Board of Trustees has chosen not to reasonably address or correct

what has repeatedly happened to the Black Plaintiffs. And, with clear knowledge of these appeals,

the Board has chosen not to correct obvious wrongs. As such, HCC’s Board has knowingly ratified

the offensive and discriminatory conduct occurring at the College, including the systemic pattern,

practice, policies, and custom of the College’s Displacement Plan for Blacks. Additionally, the

Board has delegated to Maldonado and his henchmen the final decision-making authority relating



                                          Page 73 of 82
      Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 74 of 82




to the firings, displacements, retaliations, and racial discrimination against Black employees

alleged in this case.

                                                   V.
                                        CLASS ACTION ALLEGATIONS

         207.     Plaintiffs seek to represent the following Class of individuals: all Black Americans

who were or continue to be employed by the College from January 1, 2016, through the filing date

of the original petition in this litigation and who have had an adverse employment action imposed

upon them by the College in violation of Section 1981.7

         208.     Excluded from the Class are the College’s officers, directors, and trustees, as well

as the Court and its personnel working directly on this case.

         209.     Plaintiffs and all others similarly situated are entitled to have this case maintained

as a class action pursuant to Federal Rule of Civil Procedure 23 for the following reasons:

                  a.       The prerequisites for a class action under Federal Rule of Civil Procedure

                  23(a) are met. The Class is so numerous that joinder of all persons is impracticable.

                  As many as 100+ Black employees were adversely affected by the College's

                  discriminatory conduct based on race. The number of Class Members may be better

                  estimated as the litigation progresses.

                  b.       There are common issues of law and fact, including but not limited to: (1)

                  whether the College decision-makers created a deliberate general policy for

                  targeting, demoting, disciplining, and discharging Black employees; (2) whether



7
  The term “adverse employment action” includes termination of employment or discharge (whether express or
constructive), demotion, reduction in salary, involuntary administrative leave (whether paid or unpaid), unwarranted
administrative investigations, reduction in job responsibilities, reassignment to menial or degrading work,
reassignment to work under a younger or less experienced supervisor, badgering, harassment, or humiliation by the
employer reasonably calculated to encourage the employee’s resignation, offers of early retirement (or continued
employment) on terms less favorable than the employee’s former status, or any other action constituting a hostile work
environment.

                                                  Page 74 of 82
Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 75 of 82




        the College engaged in a general policy, pattern and practice of replacing Black

        employees with less qualified Hispanic and White employees; (3) whether these

        actions were the result of a de facto and/or intentional policy of racial

        discrimination; and (4) whether the College is liable for damages to the Class for

        discriminatory conduct based on race in violation of 42 U.S.C. Section 1981. These

        and other common issues of law and fact relate to and affect the rights of the named

        Plaintiffs and the Plaintiff Class Members. Because these issues relate to the

        College's high-level, general policy and practice towards employment decisions,

        they are capable of resolution through common evidence. Plaintiffs’ common proof

        of the College liability will involve the same cast of characters, the same

        policymakers, the same events, discovery, documents, fact witnesses, and experts.

        c.     Plaintiffs’ claims are typical of the Class. Plaintiffs are all victims of the

        College Displacement Plan outlined above. Like other putative class members,

        they were targeted, investigated, exposed to objectively false allegations, harassed,

        and ultimately suffered multiple adverse employment actions because of their race.

        Plaintiffs suffered emotional harm and economic injury typical of the putative

        Plaintiff Class Members. Their interests are identical to and aligned with those of

        other Class Members. Plaintiffs and the Class Members have suffered an array of

        recoverable damages, all stemming from the common trunk of facts and issues

        related to the racially discriminatory policies, practices, and customs at the College.

        Those damages will be further detailed as the case progresses, including but not be

        limited to front pay, back pay, compensatory damages, and punitive damages.

 210.   Plaintiffs will fairly and adequately represent and protect the interests of the Class



                                    Page 75 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 76 of 82




because:

                a.      Plaintiffs have retained seasoned counsel experienced in the prosecution of

                class action litigation who will adequately represent the interests of the Class;

                b.      Plaintiffs and their counsel are aware of no conflicts of interest between

                Plaintiffs and putative Class Members or that otherwise cannot be managed through

                the implementation of available procedures;

                c.      Plaintiffs, through their counsel, have adequate financial resources to assure

                that the interests of the Class will be protected; and

                d.      Plaintiffs are knowledgeable concerning the subject matter of this action

                and will assist counsel in the prosecution of this case.

       211.     Further, a class action may be maintained under Federal Rule of Civil Procedure

23(b)(2) because the party opposing the Class is the same and has acted and/or refused to act on

grounds that generally apply to the Class, such that final injunctive relief is appropriate respecting

the Class as a whole.

       212.     A class action may also be maintained under Federal Rule of Civil Procedure

23(b)(3) because common issues of law and fact predominate over those issues that might pertain

to individual cases. The predominant issue, in this case, is whether the College and its decision-

makers acted pursuant to a discriminatory general pattern and practice of targeting Black

employees, disparately disciplining Black employees, and disproportionately replacing them with

Hispanic and White employees since Maldonado has been chancellor. The interests of all members

of the Class in establishing the liability of the College for discriminatory conduct based on race

are cohesive.

       213.     The need for proof of Plaintiffs’ and Class Members’ damages will not cause



                                            Page 76 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 77 of 82




individual issues to predominate over common questions. Damages consistent with each of the

categories of damages can be efficiently demonstrated either at trial or as part of routine claims

administration through accepted and court-approved methodologies with the assistance of court-

appointed personnel, including Special Masters. Certain types and elements of damage are subject

to proof using aggregate damage methodologies or simply rote calculation and summation.

       214.    A class action is superior to maintenance of these claims on a claim-by-claim basis

when all actions arising out of the conduct of the same Defendant and under the same

circumstances, policies, policymakers, course of conduct, pattern, and practices. Class litigation

is manageable considering the opportunity to afford reasonable notice of significant phases of the

litigation to Class Members, manage recovery and permit distribution of any recovery. A class

action also allows the Court to process all rightful claims in one proceeding. It is impracticable

and risks conflicting judgments to force more than 100+ Class Members to litigate claims

individually, with each Plaintiff conducting duplicative discovery and ultimately having to prove

the existence of the same elements in diverse cases. The prosecution of separate actions by

individual Class Members, or the individual joinder of all Class Members in this action, is

impracticable and could result in inconsistent adjudications, while a single class action can

determine, with judicial economy, the rights of each member of the Class, should that be

determined to be appropriate.

       215.    The conduct of this action as a class action also conserves the resources of the

parties and the court system, protects the rights of each member of the Class and the Defendant,

and meets all due process requirements.

       216.    Certification of the Class with respect to particular common factual and legal issues

concerning liability and affirmative defenses, as well as the necessary and appropriate quantum of



                                          Page 77 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 78 of 82




punitive damages, or ratio of punitive damages to actual harm, is also appropriate under Federal

Rule of Civil Procedure 23(c)(4).

                                                   VI.
                                            CAUSES OF ACTION

       217.      Plaintiffs re-urge by reference all the allegations contained above and assert the

following causes of actions against the Defendant named in this suit as specified below:

                        VIOLATION OF 42 U.S.C. § 1981 AND 42 U.S.C. § 1983

       218.      This claim is brought on behalf of all Plaintiffs in their individual capacity and as

representative(s) of the Plaintiff Class.

       219.      HCC intentionally and/or deliberately engaged in the aforementioned practices,

policies, customs, and actions which are unlawful under 42 U.S.C. § 1981 and actionable under 42

U.S.C. § 1983.

       220.      Plaintiffs are (1) members of a recognized racial minority, (2) there was an intent

to discriminate against them and the Plaintiff Class on the basis of their race by the College; and

(3) the alleged discrimination concerns one or more of the activities enumerated in § 1981.

       221.      The College has engaged in a system and custom of policies, practices, and pattern

of conduct under color of law that has damaged Plaintiffs and the Plaintiff Class with

discriminatory and retaliatory intent.       As a part of this scheme, the College regularly creates

pretextual and often objectively false justifications for its adverse actions against Plaintiffs and the

Plaintiff Class. This scheme both constitutes disparate treatment and creates a disparate impact on

Plaintiffs and members of the Plaintiff Class.

       222.      Plaintiffs were retaliated against in violation of 42 U.S.C. Section 1981 as enforced

under 42 U.S.C. § 1983. the College’s retaliation against Plaintiffs was part of a broad custom,

policy, pattern, and practice of retaliation against its Black employees. Specifically, Plaintiffs


                                              Page 78 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 79 of 82




engaged in protected activity by complaining about the exclusion of Blacks from their regular or

authorized duties and in complaining about the systematic targeting and investigation of Black

employees. The College acted adversely against Plaintiffs under color of law, and the adverse

action was taken because of Plaintiffs’ protected activity. A reasonable employee would have

found the challenged action materially adverse, and the challenged action would have dissuaded a

reasonable worker from engaging in the protected activity.

       223.    As a result of their protected status and actions under 42 U.S.C. § 1981, Plaintiffs

suffered adverse employment actions, including but not limited to being investigated, harassed,

falsely accused, made to agree to false charges, being written up, and ultimately, constructively

discharged from their employment or job functions. In other instances, they were denied career

advancement opportunities because of their race. The working conditions were so intolerable and

hostile that Plaintiffs could not reasonably be expected to endure the working environment and

situation, thereby forcing them to resign or tolerate being discriminated against just to keep their

employment. Plaintiffs seek damages exceeding $50,000,000.00, and the Class Members each

having compensatory and punitive damage claims exceeding an additional $50,000,000.00.

                                              VII.
                                          JURY DEMAND

       224.    Plaintiffs demand a jury trial.

                                                 VIII.
                                        ATTORNEYS’ FEES

       225.    HCC’s actions and conduct as described herein, and the resulting damages and

losses to Plaintiffs, have necessitated Plaintiffs retaining the services of lawyers and law firms

listed below to investigate, initiate, and prosecute the claims in this lawsuit. Plaintiffs seek

recovery of reasonable and necessary attorneys’ fees under 42 U.S.C. § 1988 and any other



                                           Page 79 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 80 of 82




applicable law or statute, as well as expenses, court costs, and expert witness fees.

                                             IX.
                                     PRAYER AND DAMAGES

       226.    As a direct and proximate result of the Defendant the College conduct, Plaintiffs

seek judgment against the College for their damages suffered in the following particulars:

               a. Lost wages in the past and future;

               b. Lost health insurance and related benefits in the past and future;

               c. Loss of pension and/or retirement benefits;

               d. Emotional suffering in the past and future;

               e. Stigma damages;

               f. Mental anguish damages;

               g. Punitive damages;

               h. Attorneys’ fees, costs, and expenses;

               i. All equitable, injunctive, and declaratory relief to the extent allowed in law or

                   at equity to which Plaintiffs and the Plaintiff Class may show themselves justly

                   entitled;

               j. Plaintiffs also seek certification of a Class as identified above, or as the

                   evidence may support;

       227.    Plaintiffs assert their individual compensatory damages are between $1,000,000.00

and $2,500,000.00 each; and punitive damages;

       228.    Additionally, if a class is certified, Plaintiffs believe there will be more than 100+

members of the class and that the class members' collective damages, compensatory and punitive,

will exceed $100,000,000.00, inclusive of costs, fees, and punitive damages.

       229.    Finally, Plaintiffs seek injunctive relief against the College to enjoin its


                                           Page 80 of 82
     Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 81 of 82




discriminatory practices against Black employees. The College must be permanently enjoined

from discriminating against Black candidates and employees in hiring, disciplining, and

termination decisions.

                                                Respectfully submitted,

                                                The HALL LAW GROUP, PLLC


                                                /s/ Benjamin L. Hall, III
                                                Benjamin L. Hall, III
                                                State Bar No. 08743745
                                                Federal Bar No. 8787
                                                bhall@bhalllawfirm.com
                                                William L. Van Fleet II
                                                State Bar No. 20494750
                                                Federal Bar No. 3670
                                                bvfleet@comcast.net
                                                THE HALL LAW FIRM
                                                530 Lovett Blvd.
                                                Houston, Texas 77006
                                                Telephone: (713) 942-9600
                                                Facsimile: (713) 942-9566

                                                -AND-

                                                The HITTNER GROUP, PLLC

                                                George J. Hittner
                                                State Bar No. 24038959
                                                S.D. TX No. 431901
                                                george.hittner@thehittnergroup.com
                                                P.O. Box 541189
                                                Houston, Texas 77254
                                                Phone: (713) 505-1003

                                                -AND-

                                                The VILLACORTA LAW FIRM, P.C.

                                                Adrian V. Villacorta
                                                State Bar No. 24003111
                                                530 Lovett Blvd.
                                                Houston, Texas 77057


                                      Page 81 of 82
Case 4:21-cv-00686 Document 1 Filed on 03/02/21 in TXSD Page 82 of 82




                                       Telephone: (832) 991-8864
                                       Facsimile: (832) 201-7469
                                       avillacorta@avvlaw.com

                                       -AND-

                                       JIMMY     ARDOIN     &      ASSOCIATES,
                                       PLLC

                                       James Ardoin
                                       State Bar No. 24045420
                                       S.D. TX No. 571281
                                       4900 Fournace Place, Suite 550
                                       Houston, Texas 77401
                                       Phone: (713) 574-8900
                                       Toll Free: (888) 701-8509
                                       Email: jimmy@jimmyardoinlaw.com

                                       -AND-

                                       Ahmad, Zavitsanos, Anaipakos,
                                       Alavi & Mensing, P.C.

                                       Joseph Y. Ahmad
                                       Texas Bar No. 00941100
                                       S.D. Tex. Bar No. 11604
                                       Jordan Warshauer
                                       Texas Bar No. 24086613
                                       S.D. Tex. Bar No. 2994699
                                       Edward B. Goolsby
                                       Texas Bar No. 24092436
                                       S.D. Tex. Bar No. 2505570
                                       Nathan B. Campbell
                                       Texas Bar No. 24097455
                                       S.D. Tex. Bar No. 2745040
                                       1221 McKinney Street, Suite 2500
                                       Houston, Texas 77010
                                       Tel: (713) 655-1101
                                       Fax: (713) 655-0062
                                       joeahmad@azalaw.com
                                       egoolsby@azalaw.com
                                       jwarshauer@azalaw.com
                                       ncampbell@azalaw.com

                                       ATTORNEYS FOR PLAINTIFFS



                             Page 82 of 82
